PCIJ_AB_61_Pazmany_CSK_HUN_1933-12-15_JUD_01_ME_00_FR.txt. 208

COUR PERMANENTE DE JUSTICE INTERNATIONALE

1933.
Te 15 décembre. TRENTIEME SESSION (EXTRAORDINAIRE)
ôle général —
n° 58.
15 décembre 1933.

APPEL CONTRE UNE SENTENCE DU TRIBUNAI

ARBITRAL MIXTE HUNGARO-TCHECOSLOVAQUI

(UNIVERSITÉ PETER PAZMANY
C/ ETAT TCHECOSLOVAQUE)

Sentence du Tribunal arbitral mixte hungaro-tchécoslovaque du
3 février 1933; son bien-fondé quant à la compétence et quant

au fond.

La Cour permanente de Justice internationale comme «instance
d'appel» — article X de l'Accord II signé à Paris le 28 avril
1930.

Article 250 du Traité de Trianon: conditions de son application.

L'Université de Budapest personne morale, de nationalité hon-
groise (art. 246 du Traité de Trianon). Droit de propriété de
l'Umiversité sur certains biens-fonds situés en flerriioire transféré.
Caractère de ces biens-fonds comme biens privés au sens du traité.
Nature des mesures visées par l’article 250 du Traité de Trianon ;
cf. article 232 et l'annexe suivant l’article 233: question de la
« différentialité ». Les biens dont il s’agit, objet de mesures discri-
minatoires d'administration forcée et de surveillance au sens de
l'article. Droit de l'Université à la restitution de ces biens libérés
desdites mesures. Articles 249 et 256 du Traité de Trianon; Pro-
tocole signé à Paris le 26 avril 1930.

ARRET

Présents: MM. ADATCI, Président; GUERRERO, Vice-Président ;
le baron ROLIN-JAEQUEMYNS, le comte ROSTWOROWSKI,
© MM. FROMAGEOT, ANZILOTTI, sir CECIL HURST,
MM. ScaüciNe, NEGuresco, Jhr. van EvsiNGA,
M. Wane, juges; MM. HERMANN-OTAYSKŸ et DE
TomcsAnyl, juges ad hoc.
209 UNIVERSITÉ PETER PAZMANY

Dans l'affaire introduite en appel contre la sentence n° 227,
rendue, le 3 février 1933, par le Tribunal arbitral mixte hun-
garo-tchécoslovaque (Université royale hongroise des Sciences
Peter Pézmény, de Budapest, c/ État tchécoslovaque),

entre
le Gouvernement de la République tchécoslovaque, repré-
senté par M. le Dr Antonin Koukal, comme agent,

et

le Gouvernement royal hongrois, représenté par M. Ladislas
Gajzago, envoyé extraordinaire et ministre plénipotentiaire,
comme agent,

La Cour,
ainsi compôsée,
rend l'arrêt suivant :

Par requête introductive d'instance, datée du 3 mai 1933 et
déposée le 9 mai suivant au Greffe de la Cour, conformément
à l’article 40 du Statut et à l’article 35 du Règlement de la
Cour, le Gouvernement de la République tchécoslovaque, invo-
quant l’article X de l'Accord II signé à Paris le 28 avril 1930
et concernant le règlement des questions relatives aux réformes
agraires et aux tribunaux arbitraux mixtes, a saisi la Cour
d'un « appel contre la sentence rendue par le Tribunal arbi-
tra] mixte hungaro-tchécoslovaque en matière de compétence
et sur le fond dans l'affaire n° 221 (Université royale hongroise
des Sciences Peter Pazmany, de Budapest, ol Etat tchécoslo-
vaque) ».

Ayant ainsi indiqué « l’objet du différend », la requête expose
« les faits qui y ont donné naissance », c’est-à-dire les décisions
incorporées dans la sentence du Tribunal arbitral mixte hungaro-
tchécoslovaque du 3 février 1933, par laquelle ce tribunal a
statué sur la requête n° 221 introduite par l'Université royale
hongroise des Sciences Peter Päzmäny, de Budapest, contre
l'État tchécoslovaque, et sur l'exception d’incompétence sou-
levée par ce dernier. Le Gouvernement tchécoslovaque, en priant
en outre la Cour de notifier la requête conformément à l'arti-
cle 40, alinéa 2, du Statut au Gouvernement royal hongrois,
indique par là même quelle est, avec le Gouvernement tchéco-
slovaque, la Partie en cause devant la Cour. Enfin, la requête
désigne comme suit « la chose demandée » :

« Plaise à la Cour....

Dire et juger....

Qu'à tort dans sa sentence n° 221, rendue le 3 février 1933, le Tri-
bunal arbitral mixte hungaro-tchécoslovaque s’est déclaré compétent

5
210 UNIVERSITÉ PETER PAZMANY

pour connaître de la demande en vertu de l'article 250 du
Traité de Trianon, introduite par l'Université royale hongroise des
Sciences Peter Pézmény, de Budapest, contre l’État tchécoslovaque ;

Qu’à tort l'Université royale hongroise des Sciences Peter Pazmany,
de Budapest, réclame à l’État tchécoslovaque les biens immobiliers
qui sont énumérés sous chiffre I de la sentence précitée du Tribu-
nal arbitral mixte hungaro-tchécoslovaque ;

Que le Gouvernement tchécoslovaque n’est pas tenu à la resti-
tution desdits biens immobiliers à l’Université royale hongroise des
Sciences Péter Pazmany, de Budapest ;

Subsidiairement :

Déclarer ladite sentence du Tribunal arbitral mixte hungaro-tché-
coslovaque nulle et non avenue;

Subsidiairement :
Modifier ladite sentence et débouter la requérante de sa demande ;

Subsidiairement :
Inviter le Tribunal arbitral mixte à se conformer aux principes
édictés par la Cour quant à linterprétation des articles 250, 239,
249 et 256 du Traité de paix de Trianon et du Protocole signé
à Paris le 26 avril 1930, et à rendre une nouvelle sentence dans
l'affaire n° 221 et débouter la requérante de sa demande respective ;

Subsidiairement :
Déclarer que l’État tchécoslovaque n’est pas tenu de rendre
exécutoire la sentence en question et qu'il est dispensé de tout
engagement envers la demanderesse respective. »

D'après la requête introductive d'instance devant la Cour, la
sentence du Tribunal arbitral mixte hungaro-tchécoslovaque
du 3 février 1933 a été notifiée à Vagent du Gouvernement
tchécoslovaque près ledit tribunal, le 13 février 1933. ;

Le 9 mai 1933, ladite requête fut notifiée au Gouvernement
hongrois par l’entremise de la légation de Hongrie à La Haye.
Le 13 mai 1933, elle fit l’objet des communications, visées
aux articles 40 du Statut et 36 du Règlement, à tous les
Etats admis à ester devant la Cour. En outre, le 18 mai 1933,
le Greffier avertit, conformément aux articles 63 du Statut et -
60 du Réglement, les Etats signataires avec la Hongrie et la
Tchécoslovaquie du Traité de paix de Trianon du 4 juin 1920
et de l'Accord II de Paris du 28 avril 1930, de l'introduction
par le Gouvernement de la République tchécoslovaque de
Vinstance dont il s’agit.

La Cour ne comptant sur le siége aucun juge de la natio-
nalité des Parties en cause, les Gouvernements hongrois. et
tchécoslovaque se sont prévalus de leur droit, aux termes de
l’article 31 du Statut, de nommer chacun un juge.

6
211 UNIVERSITE PETER PAZMANY

Par ordonnance du 16 mai 1933, la Cour a fixé, conformé-
ment à l’article 39 du Règlement, les délais pour la présenta-
tion des Mémoire, Contre-Mémoire, Réplique et Duplique dans
l'affaire. Une seconde ordonnance en date du 23 août 1933,
rendue à la demande du Gouvernement hongrois, prorogea au
12 septembre 1933 le délai primitivement prévu pour la pré-
sentation de la Duplique de ce Gouvernement. Les diverses
pièces de la procédure écrite ayant été dûment déposées dans
les délais définitivement fixés, l'affaire fut en état le 12 sep-
tembre 1933.

Dans son Mémoire, le Gouvernement tchécoslovaque se borne
à conclure en priant la Cour de « décider conformément aux
conclusions formulées dans la requête introductive », que ce
Gouvernement déclare « maintenir intégralement » Par la
suite, le Gouvernement tchécoslovaque, dans sa Réplique
écrite, tout en maintenant les conclusions principales et sub-
sidiaires formulées dans sa requête et dans son Mémoire,
conclut en outre à .ce qu'il plaise à la Cour:

. « a) vu que le Gouvernement royal hongrois a déclaré qu'il
n'accepte l'arbitrage devant la haute Cour qu’en tant qu'il s'agit
de la question de savoir si le jugement attaqué du Tribunal arbi-
tral mixte hungaro-tchécoslovaque devait être invalidé ou confirmé,

juger conformément à la disposition de l’article 53 du Statut de
la Cour sur d’autres conclusions formulées par le Gouvernement
appelant ; :

b) rejeter les conclusions formulées par le Gouvernement royal
hongrois dans son Contre-Mémoire du 13 juillet 1933;

c) dire qu'il n'y a pas lieu de se départir de la règle générale
de l’article 64 du Statut de la Cour, d’après laquelle chaque
Partie supporte ses frais de procédure ;

d) dans le cas où la haute Cour estimerait opportun de se dépar-
tir de la règle générale de l’article 64 du Statut précité, condam-
ner l'État intimé aux frais de la procédure en appel ».

De son côté, le Gouvernement hongrois, dans son Contre-
Mémoire, conclut à ce qu’il plaise à la Cour dire et juger:

« que la Cour confirme la sentence du 3 février 1933 du Tribu-
nal arbitral mixte hungaro-tchécoslovaque, du chef de ses consi-
dérants propres ou encore d’autres ; .

qu’elle condamne l’État appelant aux frais de la procédure en

appel ».

Dans sa Duplique écrite, ce Gouvernement déclare mainte-
nir toutes ses conclusions telles qu'il les avait formulées dans
le Contre-Mémoire.

Au cours des audiences publiques tenues du 23 octobre au
13 novembre 1933, la Cour a entendu, en leurs observations,
plaïdoiries, réplique et duplique :

7
212 UNIVERSITÉ PETER PAZMANY

pour la Tchécoslovaquie: M. Koukal, agent du Gouver-
nement de la République tchécoslovaque ;

et pour la Hongrie: M. Gajzago, agent du Gouvernement
royal hongrois. | :

Selon une décision de la Cour prise le 20 octobre 1933,
après délibéré en Chambre du Conseil, et portée à la connais-
sance des Parties le même jour, les remarques que leurs
agents présenteraient au début des audiences devaient
préalablement être limitées à la question de la nature de Ja
juridiction conférée à la Cour par l’article X de l'Accord II
signé à Paris le 28 avril 1930, la Cour se réservant d’exami-
ner, après avoir entendu les plaidoiries ainsi limitées, la
suite de la procédure. Il y a lieu d'ajouter que les Parties
avaient antérieurement déposé des observations écrites au
sujet de la même question par rapport à deux autres affaires
«en appel » dont la Cour se trouvait alors saisie, mais qui
furent retirées ultérieurement ; dans la présente affaire, les
Parties avaient, en réponse à une question de la Cour, expres-
sément déclaré se référer à ces observations!

Ayant entendu les exposés des Parties sur la nature de
sa juridiction d’après l’article X de l'Accord II de Paris, et
après délibéré en Chambre du Conseil, la Cour décida, le
24 octobre, de renvoyer sa décision sur cette question en
attendant d’avoir entendu les plaidoiries quant au fond. Par
suite, il fut immédiatement porté à la connaissance des agents
des Parties que, le lendemain, à la réouverture des audiences,
la parole leur serait donnée pour les plaidoiries sur le fond.

L'agent du Gouvernement tchécoslovaque a demandé, au
cours de sa réplique orale, que la Cour se prononce « sur la
question de principe visant sa juridiction en tant qu’instance
d'appel » et fixe un délai dans lequel il pourrait formuler ses
conclusions définitives, « eu égard à la décision que prendrait
la Cour ». En outre, il a déclaré, à ce propos, qu'il était dans
l'impossibilité de formuler ses conclusions définitives « en
attendant que la Cour ait décidé sur la compétence à elle
conférée par l'Accord II de Paris ».

La Cour, « se réservant de statuer par un seul et même
arrêt sur la nature de sa juridiction et sur le fond de l'affaire »,
décida « de retenir les conclusions de l’agent du Gouvernement
tchécoslovaque dans la forme où celles-ci avaient été présen-
tées ».

Par cette décision, qui fut prononcée à l'audience du
ro novembre, la Cour a fait entendre que, du moment
où elle se réservait de ne pas statuer sur la question de la
nature de sa juridiction avant son arrêt éventuel sur le fond,
il n’y avait pas lieu pour le Gouvernement tchécoslovaque
de faire, pendant Jes débats, un choix définitif entre les

1 Voir Publications de la Cour, Série C, n° 68, pp. 209-226.

8 . ‘
213 UNIVERSITÉ PETER PAZMANY

x

conclusions qu’il avait soumises à titre d’alternative et pour
tenir compte des diverses solutions qu'il envisageait.

Dans ces conditions, l'agent du Gouvernement tchécoslo-
vaque, à l'issue de sa réplique orale, s’est borné à demander
à la Cour de faire droit aux « conclusions définitives » qu’il
avait formulées lors de sa plaidoirie. Ces conclusions sont
ainsi conçues :

« Plaise à la Cour dire et juger:

I. Qu’a tort, dans sa sentence n° 221, rendue le 3 février 1933,
le Tribunal arbitral mixte tchécoslovaco-hongrois s'est déclaré
compétent pour connaître de la demande introduite, en vertu de
l’article 250 du Traité de Trianon, par l’Université royale hongroise
des Sciences Pierre Pazmany, de Budapest, contre l'État tchéco-
slovaque ;

qu'à tort l’Université royale hongroise des Sciences Pierre Pazmany,
de Budapest, réclame à l'État tchécoslovaque les biens immo-
biliers qui sont énumérés sous chiffre I de la sentence précitée du
Tribunal arbitral mixte ; ;

que le Gouvernement tchécoslovaque n'est pas tenu à la resti-
tution desdits biens immobiliers à l’Université Pierre Pazmany de
Budapest ;

et, en conséquence :

Déclarer ladite sentence du Tribunal arbitral mixte nulle et non
avenue ;

Rejeter pour cause d’incompétence du Tribunal arbitral mixte
hungaro-tchécoslovaque la demande introduite par l'Université
royale hongroise des Sciences Pierre Pézmäény contre l’État tchéco-
slovaque devant le Tribunal arbitral mixte;

subsidiairement : modifier ladite sentence et débouter la requé-
rante de sa demande;

subsidiairement : inviter le Tribunal arbitral mixte à se conformer
aux principes édictés par la Cour quant à l'interprétation des
articles 250, 230, 249 et 256 du Traité de Trianon et du Protocole
signé a. Paris le 26 avril 1930, et à rendre une nouvelle sentence
dans l'affaire n° 221 et débouter la requérante de sa demande res-
pective ;

subsidiairement : déclarer que l'État tchécoslovaque n’est pas
tenu de rendre exécutoire la sentence en question, et qu’il est
dispensé de tout engagement envers la demanderesse.

IL. Rejeter les conclusions formulées par le Gouvernement
royal hongrois. .

III. Dire qu’il n'y a pas lieu de se départir de la règle générale
de l’article 64 du Statut de la Cour, d’après laquelle chaque
Partie supporte ses frais de procédure ;

Dans le cas où la haute Cour estimerait opportun de se départir
de la règle générale de l’article 64 du Statut précité, condamner
l'État intimé aux frais de la procédure en appel. »

9
214 UNIVERSITÉ PETER PAZMANY

Pour sa part, l’agent du Gouvernement hongrois s’est borné
à maintenir, dans la procédure orale, les conclusions formulées
dans le Contre-Mémoire.

En annexe aux pièces de la procédure écrite, de nombreuses
pièces justificatives ont été déposées au nom de chacune des
Parties +. ;

De méme, au cours de la procédure orale, les Parties ont
présenté l’une et l’autre, avec le consentement de la Partie
adverse, des documents nouveaux.

A cet égard, la Cour a été appelée, à deux reprises et
dans les circonstances suivantes, à prendre des décisions,
conformément à l’article 52 du Statut:

I. — Avant l'ouverture des audiences, qui eut lieu le
23 octobre, l’agent tchécoslovaque, se référant à l’article 47 du
Règlement, avait fait savoir par lettre du 22 octobre 1933,
reçue le 23 octobre, que, en dehors des moyens de preuve déjà
avancés au cours de la procédure écrite, il avait l'intention
de se servir de certains textes additionnels, dont il donnait le
bordereau ; cette intention avait été dûment portée à la connais-
sance de l'agent du Gouvernement hongrois. Par lettre du
24 octobre, reçue le 25 octobre, l'agent tchécoslovaque avait
déposé au Greffe les textes dont il s’agit, sauf un; et, dans
cette lettre, il avait demandé à la Cour d'inviter le Gouver-
nement hongrois à déposer l'original desdits textes, qui devait
se trouver entre les mains de ce Gouvernement.

La lettre de l'agent tchécoslovaque fut communiquée a
l'agent hongrois le 25 octobre; copie des textes qui y étaient
joints lui fut envoyée le 26 octobre 1933. La plupart de ces
textes furent lus par l'agent tchécoslovaque au cours des
audiences des 24 au 28 octobre 1933.

A l'audience du 28 octobre seulement, à l'issue de la plai-
doirie de l’agent du Gouvernement tchécoslovaque, l’agent du
Gouvernement hongrois, se référant à l’article 52 du Statut,
demanda à la Cour d’écarter les textes dont il s’agit, et sub-
sidiairement de les traiter, non comme des éléments de preuve,
mais comme partie intégrante de l’argumentation de la Partie
adverse; par la suite, et en réponse à une question du Prési-
dent, il déclara qu’il ne donnerait pas son consentement a la
production desdits textes comme preuves.

Après avoir entendu l’agent du Gouvernement tchéco-
slovaque et aprés délibéré en Chambre du Conseil, la Cour
décida le 30 octobre 1033:

1) de ne pas écarter ceux, parmi ces documents nouveaux,
qui ont été déjà produits par l’agent du Gouvernement tché-
coslovaque ;

1 Voir bordereau à l’annexe.
10
215 UNIVERSITÉ PETER PAZMANY

2) de ne pas inviter le Gouvernement hongrois à produire
le texte authentique, ou la copie certifiée conforme, avec
traduction, des documents en question ;

3) d’écarter le document dont le dépôt a été annoncé par
l'agent “du Gouvernement tchécoslovaque, mais qui n'a pas
encore été produit par lui.

Cette décision, prononcée à l’audience du 31 octobre 1933
et par laquelle la Cour statuait non seulement sur l'opposition
faite par le Gouvernement hongrois, conformément à l’article 52
du Statut, mais aussi sur la demande formulée par l'agent du
Gouvernement tchécoslovaque dans sa lettre du 24 octobre,
était fondée sur les considérations suivantes :

Selon la pratique antérieure de la Cour, en l’absence d’une
décision spéciale déterminant le délai pour la présentation de
documents nouveaux prévu par l’article 52 du Statut, ce délai
a été considéré comme prenant fin avec la procédure écrite ; si,
lorsqu'une affaire est en état, des documents nouveaux sont
présentés par une Partie, l’assentiment visé par ledit article
a été présumé tant que l'autre Partie, après avoir reçu
copie de ces documents, ne fait pas opposition; mais,
dans l'absence d’un assentiment de cette Partie, le Statut
permet a la Cour d’écarter les documents dont il s’agit, sans
toutefois l’y obliger. |

Dans ces conditions, il est désirable que la Cour soit fixée,
dès l'ouverture de la procédure orale, sur les vues des deux
Parties à l'égard de l'intention d’une d'elles de produire de
nouveaux documents. C’est pourquoi cette intention doit, si
possible, se manifester assez tôt pour permettre à l’autre Partie
de faire connaître, avant les audiences, si elle donne ou non
son consentement.

Dans le cas de l’espèce, la Cour a appliqué ces principes au
texte dont le dépôt avait été annoncé mais n'avait pas été
effectué. Quant aux autres textes, elle les a retenus eu égard
aux circonstances, particulières au présent cas, dans lesquelles
ils avaient été présentés, et sous réserve, comme toujours, de
la valeur qu'elle déciderait, le cas échéant, d’y attacher.

Pour ce qui est de la demande de l’agent du Gouvernement
tchécoslovaque tendant à ce que la Cour invite le Gouverne-
ment hongrois à produire le texte authentique des nouveaux
documents invoqués, cette demande reposait sur la corception
erronée qu’il eût incombé au Gouvernement tchécoslovaque de
présenter des copies certifiées des originaux de ces documents ;
il était en réalité responsable seulement de la conformité
entre les textes qu'il avait déposés et les sources secondaires
qu'il avait citées.

IT
216 UNIVERSITÉ PETER PAZMANY

2. — Au cours de sa réplique orale, l’agent du Gouverne-
ment tchécoslovaque a invoqué certains textes et publications
non déposés antérieurement, et en a lu des extraits... À ce
propos, l'agent du Gouvernement hongrois a prié la Cour
d’écarter tout nouveau document auquel la Partie adverse
s'était référée. De son côté, cependant, l’agent tchécoslovaque
a déclaré n'avoir produit aucun document nouveau; et, en
effet, il n’en avait pas déposé au Greffe. La Cour, statuant sur
cette demande après délibéré en Chambre du Conseil, s’est
bornée à .constater qu'elle ne se trouvait en présence d’aucun
document nouveau au sens de l’article 52 du Statut et que,
par conséquent, elle n’était pas appelée à prendre de décision.
En effet, lorsqu'il parle de «documents nouveaux» («written
evidence »), l'article 52 envisage les preuves documentaires.
Or, en se défendant d’avoir produit des documents nouveaux,
l'agent du Gouvernement tchécoslovaque a sans doute voulu
indiquer que son. intention n'était pas que les textes qu'il
avait cités fussent considérés comme des moyens de preuve.

L'origine de l'affaire soumise à la Cour est la suivante:

A la date du 30 décembre 1923, l’Université de Budapest,
se fondant sur les articles 246 et 250 du Traité de Trianon,
“introdui-
sant devant le Tribunal arbitral mixte hungaro-tchécoslovaque
une instance contre le Gouvernement tchécoslovaque et relative
à certains biens fonciers qui, selon l’Université, lui apparte-
naient, mais qui, étant situés sur les territoires transférés de la
Hongrie à l’État tchécoslovaque, auraient été l’objet d’une saisie
de la part dudit État.

L'Université demandait notamment que les biens dont il
s’agit — dont les plus importants sont les domaines de Väg-
sellye et de Znidvaralja — lui fussent restitués, libérés de
toute mesure de séquestre, saisie ou liquidation, et de toute
autre mesure restreignant sa faculté de disposition.

Le Gouvernement tchécoslovaque, défendeur, avait répondu en
soulevant, par acte du 20 novembre 1926, déposé le 27 du
même mois, une exception préliminaire. Sa « demande excep-
tionnelle » alléguait « le défaut de la légitimation active de la
demanderesse et Vincompétence du Tribunal arbitral mixte » ;
elle priait celui-ci de statuer, dans une procédure distincte de la
procédure quant au fond, sur les objections soulevées, et d’y
donner suite.

i2

                                       
217 UNIVERSITÉ PETER PAZMANY

Les pièces de la procédure écrite à la production desquelles
la requête de l’Université a pu donner lieu n’ont pas été commu-
niquées à la Cour. Il en est de même des «réponse, réplique et
duplique incidentelles » qui auraient été déposées à la suite de
la « demande exceptionnelle » du Gouvernement tchécoslovaque.
D'autre part, celle-ci ayant fait l’objet, en décembre 1931,
de débats oraux, les Parties ont porté à la connaissance de
la Cour certains des exposés faits, de part et d’autre, à cette
occasion. Le tribunal statua sur la « demande exceptionnelle »
par une décision du 15 avril 1932, après avoir reçu de chacune
des Parties de nouveaux mémoires, présentés en mars et avril
1932. La Cour a eu connaissance de celui qui fut déposé par
l'Université.

Dans cette dernière décision, le tribunal fixa un délai
de deux mois dans lequel les Parties devaient se prononcer
par écrit sur les documents et mémoires présentés après
la clôture des débats de décembre 1931. Au reçu de ces
écrits et après débats, le tribunal statuerait « sur sa compé-
tence, sur la légitimation active de la demanderesse, son droit
de propriété et son droit à restitution des biens revendiqués ».

Les nouveaux mémoires furent déposés en temps voulu; le
mémoire de l’Université a été communiqué a la Cour. Des
audiences consacrées à l'affaire eurent lieu en septembre et
octobre 1932; elles aboutirent, en premier lieu, à une décision
du 10 octobre, par laquelle le tribunal ordonna un complément
de preuves à fournir par les Parties avant le 30 novembre 1932.
Certains des exposés faits aux audiences de septembre-octobre,
ainsi que la note présentée par l'Université en exécution de la
décision du 10 octobre, ont été portés à la connaissance de la
Cour. Les plaidoiries sur les nouvelles preuves eurent lieu en
janvier-février 1933 ; certains des exposés faits à cette occasion
ont été communiqués à la Cour.

Le 3 février 1933, fut rendue la sentence dont il s’agit dans
la requête introductive d'instance devant la Cour.

Avant d'analyser cette sentence et d’indiquer les faits dont
elle traite et dont elle présuppose la connaissance, il y a lieu
de rendre compte de certains événements qui s'étaient pro-
duits pendant la procédure devant le Tribunal arbitral mixte.

I. — Aux termes de l'article 239 du Traité de Trianon, les
tribunaux arbitraux mixtes constitués entre chacune des Puis-
sances alliées et associées, d’une part, et la Hongrie, d’autre
part, — et entre autres, par conséquent, le Tribunal arbitral
mixte entre la Hongrie et la Tchécoslovaquie, —- étaient com-
posés de trois membres, dont le président, choisi a la suite
d’un accord entre les deux Gouvernements intéressés, apparte-
nait à une Puissance restée neutre pendant Ja guerre de

13
218 UNIVERSITE PETER PAZMANY

I9g14-1918. Le même article stipule, sous la lettre g), que les
Hautes Puissances contractantes conviennent de considérer les
décisions du Tribunal arbitral mixte comme définitives. A la
suite d’événements qu'il n’est pas nécessaire de relater ici,
cette règle fut modifiée par un accord (« Accord II ») signé a
Paris, le 28 avril 1930, par les Puissances signataires du Traité
de Trianon — autres que le Japon, la Chine, Cuba et le
Siam —, ainsi que par la Pologne. D’après cet accord et pour
ce qui est du Tribunal arbitral mixte entre la Hongrie et la
Tchécoslovaquie, ce tribunal devait être complété dans sa com-
position par l’adjonction de deux membres, choisis par la Cour
permanente de Justice internationale parmi les ressortissants
de pays qui ont été neutres au cours de la dernière guerre
(art. IX); d'autre part (art. X), la Tchécoslovaquie et la
Hongrie convenaient de reconnaître à ladite Cour, sans qu’il
y eût besoin de compromis spécial, compétence comme instance
d'appel pour toutes les sentences de compétence ou de fond
rendues « désormais » par le Tribunal arbitral mixte dans cer-
taines catégories de procès.

Au cours des négociations qui précédèrent la conclusion de
cet accord, fut signé, le 26 avril 1930, entre les plénipoten-
tiaires hongrois et tchécoslovaques, un: protocole qui mentionne
la présente affaire.

Le Tribunal arbitral mixte hungaro-tchécoslovaque fut com-
plété, le 15 mai 1931, par deux membres neutres ; il entra en
fonctions, dans sa nouvelle composition, en juillet 1931. Le
9 juillet, le tribunal adopta, sous forme de protocole, certaines
modifications à son Règlement de procédure en conséquence
de la conclusion de l'accord susmentionné du 28 avril 1930;
aux termes de l’article VI de ce protocole, « l'appel prévu a
l’article X de l’Accord II signé à Paris le 28 avril 1930 a un
effet suspensif ».

2. — Dès avant l'ouverture des audiences qui, comme il a
été dit ci-dessus, eurent lieu en décembre 1931, l’agent du
Gouvernement tchécoslovaque devant le Tribunal arbitral mixte
a formulé des réserves quant à la participation du membre
hongrois de ce tribunal à l’examen de l'affaire dont il s’agit,
ce juge exerçant près de l’Université de Budapest des fonc-
tions considérées par le Gouvernement tchécoslovaque comme
incompatibles avec les fonctions de juge dans l'espèce. Par
lettre du 26 sèptembre 1932, écrite à la veille de l'ouverture
de la seconde série d’audiences (septembre 1932), l'agent tchéco-
slovaque pria le tribunal de constater cette incompatibilité,
de faire remplacer le juge ainsi récusé et, en attendant, de
suspendre la procédure. Par acte du 28 septembre 1932, le
tribunal décida de ne pas faire droit à cette demande.

14
219 UNIVERSITÉ PETER PAZMANY

Mais le juge récusé, ayant de lui-même renoncé à siéger dans
l'affaire dont il s’agit, fut remplacé par le juge suppléant
hongrois, qui était présent. Sur ces entrefaites, l'agent tchéco-
slovaque pria le tribunal de reprendre toute la procédure, eu
égard à sa nouvelle composition, et de révoquer, comme non
valable, l’arrêt précité du 15 avril 1932. Cependant, le tribu-
nal décida que cet arrêt — tout en étant, comme jugement
de procédure, sujet à revision — était valable et acquis, et
il ordonna la poursuite de la procédure, Mais, avant l’ouver-
ture de la troisième série. d’audiences (janvier 1933), le juge
suppléant hongrois tomba gravement malade et fut dans
l'impossibilité de siéger. Le Gouvernement hongrois désigna
alors un juge ad hoc pour siéger dans l'affaire. A l'audience
où le président annonça ces faits, l'agent tchécoslovaque
exprima l'avis que, vu la nouvelle composition du tribunal, et
eu égard au caractère de décision de procédure de l'arrêt du
15 avril 1932, l'affaire se trouvait quant à la procédure repla-
cée dans son stade primitif, de telle sorte que seule la ques-
tion de compétence devait être examinée. Le tribunal n’a pas
partagé cet avis. Mais, tout en confirmant encore une fois que
l'arrêt de 1932 était acquis et définitif, lorsqu'il jugeait impos-
sible de statuer sur les exceptions préliminaires, soulevées par
le Gouvernement tchécoslovaque, sans préjuger le fond, le
tribunal, faisant droit à un désir exprimé par le juge ad hoc
hongrois, invita les Parties à renouveler, « dans un court
exposé, l’ensemble de leurs arguments et conclusions ».

3. — Dès la première série d’audiences (décembre 1931),
l'agent du Gouvernement hongrois près le Tribunal arbitral
mixte a réservé la faculté pour le « Fonds universitaire » (dont
il sera question plus loin) d’intervenir au procès, si ce fonds
devait être considéré comme propriétaire des biens litigieux
et comme une personne juridique distincte de l’Université.
Cette réserve avait été faite « pour tenir ouvert le délai d’inter-
vention de l'article 29 du Règlement de procédure » du
tribunal. L'agent tchécoslovaque s’y était opposé, en alléguant
que l'intervention serait tardive.

Par acte du 15 novembre 1932, c’est-à-dire à une date tombant
entre les deuxième et troisième séries de plaidoiries et dans le
délai fixé par le tribunal, pour la présentation de nouvelles
preuves, aux termes de son ordonnance du 10 octobre 1932,
le Directeur royal hongrois des Fondations publiques soumit
une requête en intervention. Mais celle-ci se présentait comme
éventuelle et sous condition suspensive, « pour le cas …
où le tribunal accepterait la conclusion subsidiaire du

15
220 UNIVERSITÉ PETER PAZMANY

défendeur », qui tendait à faire déclarer que l'Université,
ne possédant pas la personnalité juridique, ne pouvait ester
en justice.

A l'audience du 3x1 janvier 1933, l'agent tchécoslovaque,
déclarant que l'intervention ne lui avait pas été notifiée,
se réserva tous les droits d'opposition découlant pour lui
de l’article 30 du Règlement de procédure devant le tribunal.
Mais celui-ci, constatant que la requête avait été communi-
quée à l'audience même, et eu égard au caractère subsidiaire
de cette intervention, décida qu’il n’y avait pas lieu pour lui de
statuer pour l'instant sur son admissibilité. Dans son arrêt du
3 février 1933, il a déclaré que la demande éventuelle d’inter-
vention était devenue sans objet.

*

Telles sont les conditions dans lesquelles la Cour est aujour-
d’hui appelée à se prononcer sur les divers aspects de l'instance
introduite devant elle par la requête du Gouvernement tché-
coslovaque en date du 3 mai 1933.

La Cour recherchera en premier lieu si elle a compétence
pour connaître de la présente instance.

La requête du Gouvernement tchécoslovaque est intitulée :
« Appel contre la sentence rendue par le Tribunal arbitral
mixte hungaro-tchécoslovaque en matière de la compétence
et sur le fond dans l'affaire n° 221 (Université royale hongroise
des Sciences Peter Pazmany c/ Etat tchécoslovaque). »

La solution de la question dont il s’agit dépend de l’inter-
prétation donnée à l'article X de l'Accord II de Paris par
rapport au Statut de la Cour.

Cet article est ainsi conçu:

« Pour toutes les sentences de compétence ou de fond ren-
dues désormais par les tribunaux arbitraux mixtes dans tous
les procès autres que ceux visés par l’article premier du pré-
sent Accord, la Roumanie, la ‘Tchécoslovaquie et la Yougo-
slavie, d’une part, et la Hongrie, d'autre part, conviennent de
reconnaître à la Cour permanente de Justice internationale,
sans qu'il y ait besoin de compromis spécial, compétence
comme instance d'appel.

Le droit d’appel pourra être exercé par voie de requête
par chacun des deux gouvernements entre lesquels se trouve
constitué le Tribunal arbitral mixte, dans un délai de trois
mois à dater de la notification faite à son agent de la sentence
dudit tribunal. »

16
227 UNIVERSITÉ PETER PAZMANY

On ne peut douter que cet article confère juridiction à
la Cour. I] constitue une clause compromissoire dans un accord
entre Etats, en l'espèce la Tchécoslovaquie et la Hongrie.
Par cette clause, ces États sont convenus de reconnaître
compétence à la Cour pour les différends qui viendraient à
se produire entre eux au sujet de certaines sentences du
Tribunal arbitral mixte hungaro-tchécoslovaque. La présente
instance, introduite par la Tchécoslovaquie contre la Hongrie
en vertu de la clause précitée, remplit, pour ce qui est de la
compétence de la Cour, les conditions posées par l’arti-
cle 14 du Pacte de la Société des Nations, par l’article 34
du Statut de la Cour, selon lequel « seuls les États ou ies
Membres de la Société des Nations ont qualité pour se
présenter devant la Cour», ainsi que par l’article 36 du
Statut, qui prévoit que « la compétence de la Cour s'étend
à toutes affaires que les Parties lui soumettront ainsi qu’à
tous les cas spécialement prévus dans les traités et conventions
en vigueur ».

On vient de voir que l’article X, alinéa 1, de l'Accord IT
de Paris attribue à la Cour compétence comme instance
d'appel. Dans la présente affaire, la Cour estime n'avoir pas
besoin d’entrer dans l'examen des divers problèmes que pose
la question relative à la nature de la juridiction qui lui a été
ainsi conférée.

Le fait qu’une sentence a été rendue au sujet d’un litige
auquel une des Parties était une personne privée n’exclut pas
que cette sentence puisse faire l’objet d’un différend qui, sur-
gissant entre deux Etats, peut être soumis à la Cour à la
suite d’un accord général ou d’un compromis spécial conclu
entre ces États. Dans le différend entre la Tchécoslovaquie
et la Hongrie, qui fait l’objet de la présente instance, le
Gouvernement tchécoslovaque soutient que c’est à tort que,
par la sentence précitée, le Tribunal arbitral mixte s’est
déclaré compétent pour connaître de la demande en restitution
de certains biens immobiliers situés en Slovaquie, introduite
devant lui par l’Université Peter Pézmény, en vertu de
l’article 250 du Traité de Trianon ; il soutient également que
cette demande n’est pas fondée et qu'il n’est pas tenu à
cette restitution. Cette thèse est contestée par le Gouver-
nement hongrois.

La Cour se trouve donc en présence d’un différend caractérisé
entre deux États.

*

Ayant ainsi établi qu’elle a compétence pour connaître de
la présente affaire, il incombe à la Cour d’indiquer que cette
compétence ne s'étend pas à certaines objections qui ont été
soulevées par le Gouvernement tchécoslovaque dans la pré-

17
222 UNIVERSITÉ PETER PAZMANY

sente instance devant la Cour et que ce Gouvernement a
qualifiées comme visant la procédure devant le Tribunal
arbitral mixte.

Selon les termes de l’article X de l'Accord II de Paris,
les Parties sont convenues de soumettre à la Cour les ques-
tions « de compétence ou de fond » Étant donné que la
compétence de la Cour est strictement définie par les termes
clairs de cette disposition, elle n’a pas qualité pour exercer
un contrôle sur le mode selon lequel le Tribunal arbitral mixte
a exercé ses fonctions au point de vue de la procédure.

*
* *

En ce qui concerne le fond, les faits essentiels qu'il y a
lieu de retenir peuvent étre résumés comme suit:

Par acte du 12 mai 1635, le cardinal Pierre Pazmany,
atchevéque d’Esztergom, prince-primat de Hongrie, transmit
la somme de cent mille florins hongrois, en numéraire et titres,
au recteur du collége de la Compagnie de Jésus 4 Nagyszom-
bat, en vue de la création, audit collége, d’une « Université
des études ». Les revenus de la somme devaient étre employés
à la construction des édifices nécessaires et à l’entretien des
professeurs. Il s'agissait en premier lieu de créer des chaires
de philosophie et de théologie catholique.

Le cardinal sollicita approbation de l’Université par le roi

de Hongrie, également en sa qualité d’empereur élu des
Romains. Il appert qu’à ce propos il s’est référé à l’Université
comme à un Studium generale; et, selon le droit en vigueur
à l’époque, l'approbation du pape ou de l'empereur semble
avoir été nécessaire pour la création d’un Studium generale.
L'empereur Ferdinand Il, par acte du 18 octobre 1635, donna
son approbation, confirmant en même temps l’acte précité du
cardinal et conférant à l’Université les privilèges habituels de
tout autre gymnase, Séudium generale, académie et université
de l’Empire romain.
. Quelques années plus tard — en 1642 et en 1665 —,
Emeric Lésy et Georges Lippay, deux des successeurs de
Pazmany au siége archiépiscopal d’Esztergom, inscrivirent dans
leurs testaments des legs pour la fondation d’une faculté de
droit à l’Université (Académie) de Nagyszombat, ainsi qu’en
témoigne un acte dressé par leur exécuteur testamentaire,
Szegedy, évéque de Vac, le 2 janvier 1667.

Un siècle s’écoula. Sous le règne de Marie-Thérèse, un autre
don fut fait en faveur de l’Université fondée à Nagyszombat,
cette fois par la reine elle-même. En effet, le 17 juillet 1760,
celle-ci, se référant à « la douzième loi de l’année 1548 », donna
à l'Université, « à titre de dot et de fondation perpétuelles »,

18
223 UNIVERSITÉ PETER PAZMANY

une abbaye, Dunafüldvér, devenue vacante à la suite du décès
du landgrave de Hesse, avec tous ses biens et droits temporels,
« de telle façon que l’Université de Nagyszombat possède. cette
abbaye avec droit perpétuel et irrévocable », sous réserve de
certaines charges sur les revenus. La loi XII de 1548 règle la
manière dont il sera disposé des « biens fonciers et revenus des
monastères et cloîtres abandonnés », savoir, pour les buts
religieux et d’enseignement.

Survint, en 1773, la dissolution de l'Ordre des jésuites et,
avec elle, la nécessité de réorganiser l’enseignement pour autant
qu'il avait été antérieurement confié à cette congrégation.
C'est alors que, par acte du 13 février 1775, la reine Marie-
Thérèse donna à l’Université de Nagyszombat les biens qui
avaient jusque-là appartenu au collège des jésuites dans cette
Ville, collège dont il était question dans l’acte de fondation du
cardinal Pazmany. Parmi ces biens se trouvent la plupart de
ceux qui ont été l'objet du litige devant le Tribunal arbitral
mixte (domaines de Vagsellye et de Znidvaralja); ils étaient
venus en possession du collège des jésuites en vertu d’une
donation de l’empereur Rodolphe II, roi de Hongrie, du 19 mai
1586, et sur la base du droit de patronat qui revenait a ce
dernier ; il s’agissait de biens devenus vacants « en fait et en
droit » à la suite d’un décès.

La lettre de la reine Marie-Thérèse invoque la loi XII préci-
tée de 1548, en méme temps que « le supréme droit de patro-
nage dont Nous usons en Notre qualité de roi de Hongrie »,
et déclare que les biens dont il s’agit sont donnés et conférés
à l’Université pour qu'elle « les possède, les ait et les tienne
au titre de dot et de fondation perpétuelles », sous réserve des
charges y attachées. A la même époque et grâce à l’augmen-
tation des fonds résultant de la donation de la reine Marie-
Thérèse, une faculté de médecine fut créée à l’Université.

En 1777, l'Université fut transférée de Nagyszombat à Buda.
En même temps, et à la suite d’une réorganisation générale de
l’enseignement (la Ratio educationis de 1777), son organisation
administrative fut modifiée : un contrôle direct fut prévu, et la
direction de l’Université fut exercée par un Conseil royal, au
nom du roi. Eu égard à ce transfert et à cette réorganisation
administrative, la reine Marie-Thérèse, par acte du 25 mars 1780,
déclara « confirmer et, pour ainsi dire, renouveler », au profit
de l'Université de Buda, les privilèges antérieurement conférés
à l'Université de Nagyszombat. Dans le même acte, appelé
« Diplôme inaugural », la reine confirma les donations faites
antérieurement à l’Université de Nagyszombat, et notamment
la donation du 13 février 1775 qui vise les biens actuelle-
ment en litige. devant le Tribunal arbitral mixte; et la reine
donna en plus son approbation à certains échanges de pro-
priété entre l’Université et une entité appelée le « Fonds

19
224 UNIVERSITE PETER PAZMANY

d'études ». Enfin, la reine donna à l’Université, à titre de dot
et de fondation perpétuelles, et toujours en invoquant la loi XII
de 1548, certains biens additionnels devenus vacants par suite
de décès.

Au règne de Marie-Thérèse succéda, en 1780, celui de Joseph II.
L'année suivante, l’Université fut solennellement installée
{« introduite dans le droit de propriété ») entre autres dans
le domaine de Vägsellye, conformément au droit en vigueur
et en vertu des lettres d’investiture et d'installation signées à
cet effet par le roi. Par ailleurs, Joseph IT prit, à l'égard de
l’Université, un certain nombre de dispositions dont la plupart
furent révoquées, soit par Joseph II lui-même, peu avant sa mort
en 1790, soit par son successeur, Léopold IT, — ceci en considé-
ration du fait que son prédécesseur ne s'était jamais fait
couronner comme roi de Hongrie, — le transfert de l’Univer-
sité de Buda à Pest, ordonné par Joseph II en 1783, et les
transactions qui s’y rattachaient étant néanmoins maintenus.

Le 20 janvier 1804, le roi François Ier (empereur sous le
nom de Francois II) promulgua un « acte de nouvelle dona-
tion » en faveur de l’Université désormais établie à Pest; par
cet acte, le roi donna à nouveau à l’Université, « à titre de....
dot et fondation perpétuelles », notamment les mêmes biens
qui avaient fait l’objet de la donation de 1775, confirmée en
1780, et qui ont été en litige devant le Tribunal arbitral
mixte. Cette « nouvelle donation » était motivée par le fait
que les transactions d’échange envisagées en 1780 n'avaient
pu être réalisées. L’acte de nouvelle donation fut suivi d’un
ordre d’investiture du 17 août 1804; et l'installation sur place
de l’Université dans la propriété du domaine de Zniéväralja
eut lieu la même année.

En 1806, un nouveau règlement de l'instruction publique
et des affaires scientifiques fut édicté pour le royaume de
Hongrie. Ce règlement, qui (abstraction faite des réformes
éphémères de Joseph II) remplaça celui qu'avait promulgué la
reine Marie-Thérèse en 1777, concerne, entre autres matières,
l'administration des biens de l’Université. Cette adminis-
tration, que le roi François Ier avait voulu confier au Sénat
universitaire, fut maintenue sous le contrôle du Conseil royal
‘de Lieutenance, conformément 4 un avis présenté par ce
dernier au roi en 1802.

Les événements qui se produisirent vers l’année 1848 entraînèrent
des modifications assez profondes dans la législation de la
Hongrie et dans l’organisation administrative de l’Université.

En premier lieu, la nature même du droit de propriété sur
les biens fonciers fut changée. Selon l’ancien droit hongrois,
toute la terre du pays appartenait à la Sainte-Couronne comme
propriétaire principal, et le roi en disposait au moyen de

20
225 UNIVERSITÉ PETER PAZMANY

« donations royales », faites en faveur de familles privées ou
de personnes morales; le titre dérivé de ces donations, qui .
étaient en principe irrévocables, tenait lieu de titre de pro-
priété. Les biens ayant été l’objet de donations de ce genre
faisaient retour à la Couronne à l'extinction de la famille ou
de la personne morale donataires, ou bien en cas de félonie,
le roi ayant alors l'obligation d’en disposer à nouveau.
Ce retour des biens obtenus à titre de donation était connu
sous le nom de « droit d’aviticité ». Or, ce droit fut aboli en
1848, par la loi XV, avec cet effet que les donataires qui se
trouvaient à cette époque en possession de biens fonciers en
devinrent les propriétaires au sens ordinaire de ce mot.

En second lieu, par la loi XIX de 1848, l’Université hon-
groise fut placée directement sous l'autorité du ministre de
l’Instruction publique. Cette mesure, qui était un résultat de
l’introduction en Hongrie du régime parlementaire moderne,
eut pour conséquence l'abolition du contrôle du Conseil de
Lieutenance, auquel l’administration de l’Université avait été
soumise depuis la réforme introduite par la reine Marie-Thérèse
en 1777. Par ailleurs, l'administration intérieure de l’Uni-
versité fut modifiée, sous le régime de l’absolutisme de 1849
à 1867, par l'application du Statut organique du 30 septem-
bre 1849 (réforme universitaire du comte Thun).

En 1865, l'administration des biens de l'Université fut de

nouveau placée entre les mains du Conseil de Lieutenance.
Celui-ci l’exerça jusqu'en 1867, époque a laquelle le régime
parlementaire fut rétabli. Depuis lors, l'administration des biens
a été de nouveau exercée, comme auparavant, par l’entre-
mise de la Direction des Fondations publiques, dont les tâches
furent précisées par un règlement de service, daté du 27 septem-
bre 1867, sur lequel il y aura lieu de revenir.
. En 1869, il apparut que, pour l'exercice 1870, les recettes
provenant des biens de l’Université (biens appelés « Fonds univer-
sitaire » — dénomination qu'on rencontre dans les pièces soumises à
la Cour, et en premier lieu dans quelques-unes de ces pièces qui
datent de la fin du xvirme siècle) ne suffiraient pas à sub-
venir aux besoins de celle-ci. Le Gouvernement demanda alors
au Parlement d’accorder à l’Université une subvention de
l'État. Conformément à une loi de 1870 (loi XVIII) sur la
création et sur les attributions de la Cour des Comptes de
Hongrie, un extrait du budget de l’Université fut inséré au
budget du ministère de l'Instruction publique et au budget
général de l’État; cette pratique a été suivie depuis.

En 1914, le domaine de Neczpäl, le dernier des biens récla-
més par l'Université devant le Tribunal arbitral mixte, fut
acquis pour le « Fonds universitaire» avec l'autorisation du
roi François-Joseph, par contrat ordinaire d’achat.

2I
226 UNIVERSITÉ PETER PAZMANY

Il y a lieu d'ajouter à ce bref aperçu de l’histoire de l’Uni-
versité et des principaux biens en litige, que le système des
protocoles ou livres fonciers, introduit en Hongrie en 1855,
fut confirmé après la réintroduction du régime constitutionnel
en 1867 et développé par des lois ultérieures, notamment en
1870 et en 1886.

Survint la guerre 1914-1018 et, avec elle, se produisirent les
événements qui sont à l’origine du procès intenté par l’Université
de Budapest contre l'État tchécoslovaque devant le Tribunal
arbitral mixte. La Cour a été peu renseignée sur la nature véri-
table de ces événements. L’agent du Gouvernement hongrois en
a donné un récit dans sa plaidoirie orale. Interrogé sur le même
point par un des juges, l'agent du Gouvernement tchécoslo-
vaque a déclaré qu'il se prononcerait ultérieurement. Comme
il ne l’a pas fait, la Cour interprète son silence en ce sens qu’il
ne désire pas contester les faits indiqués dans l'exposé de
l'agent hongrois.

Selon cet exposé, des troupes de l’ancienne armée austro-
hongroise devenues tchécoslovaques auraient pénétré, avant et
après le 3 novembre 19I8, dans le territoire hongrois du nord.
Elles furent suivies par des autorités civiles tchécoslovaques,
qui prirent la place des autorités hongroises. C’est alors que,
entre autres biens hongrois, les biens de l’Université (ou du
« Fonds universitaire ») en Slovaquie firent également l'objet
d’une main-mise; ils furent placés sous l'administration et
la surveillance de la « Commission centrale pour les biens de
l’Église catholique-romaine » en Slovaquie. L'entrée en vigueur
du Traité de Trianon, le 26 juillet 1921, n’apporta aucun
changement à cet état de choses.

C'est dans ces conditions que l’Université, d’ailleurs renseignée
sans grande précision sur le sort de ses biens — fait dont
la requéte du 24 décembre 1923 porte l’empreinte —, décida
de saisir le Tribunal arbitral mixte d’une demande en resti-
tution basée sur l’article 250 du Traité de Trianon.

Dans la sentence qu'il a rendue sur cette demande le
3 février 1933, le Tribunal arbitral mixte a examiné successive
ment l’histoire de l’Université de Budapest et de son organisation
administrative, — puis la question de la personnalité juridique de
l’Université, de sa nationalité et de sa capacité d’ester en justice, —
puis encore le droit de propriété de l’Université sur les biens liti-
gieux et la nature et la portée des mesures prises par les auto-
rités tchécoslovaques à l'égard de ces biens, — enfin, l’effet des
dispositions du Traité de Trianon invoquées dans l’affaire devant
le Tribunal arbitral mixte. Sur la base de cet examen, la
sentence du tribunal a conclu par le dispositif suivant :

« a) qu'il est compétent pour connaître de la demande en
vertu de l’article 250 du Traité de Trianon;

22
227 UNIVERSITÉ PETER PAZMANY

b) que le Gouvernement tchécoslovaque doit restituer à
l'Université demanderesse les biens immobiliers qu’elle réclame
et qui sont énumérés sous chiffre I ci-dessus, libérés de toute
mesure de disposition, d'administration forcée ou de séquestre,
et dans l’état où ils se trouvaient avant l'application de ces
mesures ;

c) que la procédure est reprise devant le tribunal conformément
au règlement, sur les autres conclusions de la demande ;

a) qu'il réserve les frais ».

Cette décision du Tribunal arbitral mixte est celle visée
dans la requête par laquelle le Gouvernement tchécoslovaque
a saisi la Cour de la présente affaire.

*
* *

Le Gouvernement tchécoslovaque conteste le bien-fondé de
la sentence du Tribunal arbitral mixte aussi bien au point
de vue de la compétence de ce tribunal qu’au point de vue
du fond.

D'une manière générale, la compétence du tribunal est
déterminée par l’article 239 du Traité de Trianon, qui, sous la
lettre 6), alinéa 1, s'exprime comme suit:

« Les tribunaux arbitraux mixtes créés par application du
paragraphe a) jugeront les différends qui sont de leur compé-
tence, aux termes des Sections III, IV, V et VII. »

Cette disposition n'empêche toutefois pas que des articles
prévoyant la compétence des tribunaux arbitraux mixtes puis-
sent se trouver dans d’autres sections du traité, et notamment
dans la Section VIII de la Partie X, section qui contient les
dispositions spéciales aux territoires transférés et dont certaines
stipulations furent ajoutées à la suite des observations présen-
tées par la délégation hongroise à la Conférence de la Paix.

C'est en effet sur la base d’un article contenu dans la Sec-
tion VIII de la Partie X du Traité de Trianon que l'Univer-
sité a saisi le tribunal de sa réclamation. Cet article est
l’article 250, dont il convient de reproduire le texte :

« Nonobstant les dispositions de l’article 232 et de l’annexe
de la Section IV, les biens, droits et intérêts des ressortissants
hongrois ou des sociétés contrôlées par eux, situés sur les
territoires de l’ancienne monarchie austro-hongroise, ne seront
pas sujets à saisie ou liquidation en conformité de ces disposi-
tions.

Ces biens, droits et intérêts seront restitués aux ayants droit,
libérés de toute mesure de ce genre ou de toute autre mesure
de disposition, d'administration forcée ou de séquestre prises

depuis le 3 novembre 1918 jusqu'à la mise en vigueur du
23
228 UNIVERSITÉ PETER PAZMANY

présent traité. Ils seront restitués dans l'état où ils se trou-
vaient avant l'application des mesures en question.

Les réclamations qui pourraient être introduites par les res-
sortissants hongrois en vertu du présent article seront soumises
au Tribunal arbitral mixte prévu à l’article 239.

Les biens, droits et intérêts visés par le présent article ne
comprennent pas les biens soumis à l'article 1917 (Partie IX)
(Clauses financières).

Rien dans le présent article ne portera atteinte aux disposi-
tions de l'annexe III à la Section I de la Partie VIII (Répara-
tions) relativement à la propriété des ressortissants hongrois
sur les navires et bateaux. »

Les réclamations qui peuvent être soumises au tribunal en
vertu de cet article sont donc des réclamations introduites
par des ressortissants hongrois, portant sur des biens, droits
et intérêts de ces ressortissants et dont ils auraient été
privés à la suite de mesures visées par le même article.

La Cour ne croit pas devoir s'occuper séparément de la
question relative à la compétence du tribunal et de la ques-
tion du fond, c’est-à-dire la question du droit de l’Université
à se voir restituer les biens dont il s’agit. Elle examinera
si les conditions requises par l'article 250 étaient remplies
dans le cas de l'espèce, et elle tirera ensuite, des conclusions aux-
quelles elle arrivera, les conséquences qu’elles comportent
pour la solution de la présente affaire.

La première condition est qu'il s'agisse d’une réclamation
introduite par un ressortissant hongrois.

La signification donnée à l'expression « ressortissant hon-
grois » dans l’article 250 du Traité de Trianon est ainsi
déterminée par l’article 246 du même traité:

« Parmi les personnes physiques et morales précédemment
ressortissantes de l’ancien royaume de Hongrie, y compris
les ressortissants de la Bosnie-Herzégovine, celles qui acquièrent
de plein droit, par application du présent Traité, la nationalité
d'une Puissance alliée ou associée, sont désignées dans les
stipulations qui vont suivre par l’expression « ressortissants de
« l’ancien royaume de Hongrie »; les autres sont désignées par
l'expression « ressortissants hongrois ». »

à

La question qui se pose à cet égard, et autour de laquelle
s'est déroulée une grande partie de la discussion, aussi bien
devant le tribunal que devant la Cour, est celle de savoir
si l'Université est une personne morale. —
“Te Gouvernement tchécoslovaque le conteste. Selon lui,
même si l’on admet — ce qui, de l'avis de ce Gouvernement,

24
229 UNIVERSITÉ PETER PAZMANY

ne serait pas démontré — qu’a un certain moment de son
histoire l’Université ait été une personne morale, elle aurait
perdu cette qualité du fait de son « étatisation » commencée
au temps de la reine Marie-Thérése et successivement pour-
suivie, « étatisation » qui aurait eu pour effet de confondre
la personnalité morale de l'Université avec la personnalité
morale de l’État hongrois.

La Cour est d’avis que cette thèse n’est pas fondée.

Il appert que l’Université a eu la personnalité “morale dès
sa création, par l'effet de l'acte en date du 12 mai 1635,
aux termes duquel le cardinal Pézmäny a transféré certaines
sommes au recteur du collège des jésuites à Nagÿszombat
dans le dessein de créer une université dans cette ville. La
charte ou bulle émise le 18 octobre de la même année par
Ferdinand II, en sa qualité d’empereur romain et de roi de
Hongrie, non seulement confirme l'acte du cardinal Pézmäny
et confère à l'Université créée par lui tous les privilèges d’un
Studium generale, parmi lesquels était alors certainement com-
prise la capacité civile ou personnalité, mais encore se réfère
expressément à la dotation et aux revenus de l'Université.
D'autre part, il n’est guère possible de voir dans l’Université
— comme l’a prétendu, tout au moins à un stade antérieur
de la procédure, le Gouvernement tchécoslovaque — une
école de l’Ordre des jésuites. Cette opinion, en effet, même
si elle était compatible avec l’acte du cardinal Pézmény et
avec la bulle impériale, se heurterait aux termes de l'acte
_de donation du 17 juillet 1769, par lequel la reine Marie-
- Thérèse prit l’Université « sous sa gracieuse protection et
direction » et lui donna, sous le régime des donations royales,
le domaine de l’abbaye de Dunaïôldvär. Comme, en 1760,
VOrdre des jésuites n’avait pas encore été dissous, la donation
aurait dû être faite à cet Ordre, si l’Université avait été
une école des jésuites et n'avait pas eu sa propre person-
nalité.

Quoi qu'il en soit du moment précis auquel l'Université aurait
acquis la personnalité morale conformément au droit alors en
vigueur en Hongrie, il suffit de constater que cette personnalité
lui était incontestablement reconnue à la fin du xVirme siècle et
que la Cour a éntrepris des documents pertinents ne laisse aucun
doute sur le fait que l’Université était alors considérée comme
une personne morale capable de recevoir des donations et d’être
propriétaire de biens. Ces documents sont notamment la dona-
tion faite par la reine Marie-Thérése le 17 juillet 1769 et dont
il est fait mention ci-dessus, —- la donation du 13 février 1775,
et le « Diplôme inaugural » du 25 mars 1780, par lesquels la
reine fit à l’Université d’autres dons et confirma les donations

25
230 UNIVERSITÉ PETER PAZMANY

précédentes, — l’acte de nouvelle donation de François Ier, en
date du 20 janvier 1804, par lequel toutes les donations royales
précédentes furent confirmées, — les actes par lesquels, confor-
mément aux lettres royales d’investiture et d’installation, l'Uni-
versité fut dûment installée dans la propriété et dans la pos-
session des domaines qui lui avaient été donnés.

Il reste à voir — et c’est bien sur cette thèse que semble
désormais s'appuyer principalement le Gouvernement tchéco-
slovaque — si, dans la suite, l'Université a perdu sa personna-
lité.

Aucune disposition législative ou autre, qui aurait expressé-
ment supprimé la personnalité morale de l’Université, n’a été
portée à la connaissance de la Cour. Le Gouvernement hon-
grois en exclut formellement l'existence et produit à cet effet
un certificat du ministre royal de la Justice, en date du
20 février 1932, délivré en vertu de la loi LIV de 1972, rela-
tive à la mise en vigueur du Code de procédure civile, loi
dont l’article roz, alinéa 2, autorise le ministre à certifier que,
« sur le territoire du pays, il n’est en vigueur aucune loi ou
autre règle écrite ‘qui réglerait un rapport juridique déterminé ».
Le Gouvernement tchécoslovaque, d’ailleurs, ne prétend pas
qu'une telle loi ou règle écrite existerait ou aurait existé en
Hongrie.

La thèse du Gouvernement tchécoslovaque est que l’Université,
au cours de son histoire, aurait été, par étapes successives,
transformée en établissement d’État et que sa personnalité
se serait fondue dans celle de l’État. A l’appui de sa thèse,
le Gouvernement tchécoslovaque a fait valoir notamment les
actes par lesquels la reine Marie-Thérèse a soumis l’Université
au contrôle et à la direction de l’État, — la loi XIX de 1848,
qui a placé l'Université directement sous l'autorité du ministre

                                                    

universitaire de 1849, de l'État dans tout ce qui a trait au
statut juridique des professeurs, — l’ingérence de l’État dans
l'administration des biens universitaires, — l'insertion, en 1870,
du budget de l’Université dans celui d’un département ministériel
an son incorporation, par la suite, dans le budget général de
VEtat.

Le Gouvernement hongrois ne conteste pas ces faits, mais
il soutient qu’ils n’ont pas eu pour effet de supprimer la per-
sonnalité morale de l’Université.

La Cour n’a pas besoin de se demander si, selon le droit
hongrois, une personne morale peut étre supprimée autrement
que par une disposition expresse de Ja loi ou de l'autorité
compétente. Il lui suffit d’observer que pareille suppression ne
pouvait en tout cas résulter que d’une véritable incompati-
bilité des dispositions en vigueur avec la personnalité morale
dont il s’agit: cette incompatibilité n’a pas été démontrée,
26
231 UNIVERSITÉ PETER PAZMANY

et la Cour, sur la base des recherches auxquelles elle s’est
livrée, est arrivée à la conclusion que cette incompatibilité
n'existe pas.

Il convient d'observer à cet égard que, lorsqu'on parle de
la personnalité morale de l’Université, on envisage purement et
simplement sa capacité sur le terrain du droit privé, c’est-à-dire
sa capacité d’être propriétaire de biens meubles ou immeubles, de
recevoir des legs ou des donations, de passer des contrats, etc.
Pareille capacité est parfaitement compatible avec un contréle
très étendu de l’État sur l’activité de l'Université dans le
domaine de la science et de l’enseignement. L'État tchécoslo-
vaque lui-même a soutenu que ce qu’il appelle « l’étatisation »
de l’Université s’est accomplie pour Ja plus grande partié sous
le règne de Marie-Thérèse. Et cependant, c’est bien la reine
Marie-Thérèse qui a fait à l’Université les donations les plus
importantes, et cela dans les actes mêmes par lesquels elle
établissait son droit de direction et de contrôle sur cette insti-
tution.

D'autre part, il est à peine nécessaire de rappeler que la
capacité d’être sujet de droits civils n'implique pas nécessaire-
ment celle de les exercer soi-même. On ne pourrait donc tirer
un argument contre la personnalité de l’Université du fait
quelle n'aurait pas la libre disposition des biens dont il
s’agit. C'est pourquoi la Cour ne peut considérer comme
pertinents, ni l'insertion, depuis 1870, des revenus des biens
universitaires dans le budget du ministère des Cultes et de
l’Instruction publique, et ensuite dans le budget général de
l'État, ni les dispositions qui ont privé l'Université du droit
d’administrer elle-même ses domaines et qui ont confié cette
administration d’abord à des autorités publiques et, en dernier
lieu (en 1867), après une interruption, de nouveau à la Direction
des Fondations publiques.

La Cour ne croit pas nécessaire de s'arrêter aux autres
arguments développés par l'agent du Gouvernement tchéco-
slovaque, surtout au cours de la procédure orale, et tirés
d'opinions individuelles plus ou moins autorisées d'auteurs et
d'hommes politiques hongrois. Dans la plupart des cas, il
s’agit d'opinions qui envisageaient un changement à introduire
dans la situation actuelle concernant les biens de l’Université, et
en conséquence de manifestations politiques, qui n’ont rien à faire
avec la question de droit que la Cour doit résoudre. Mais, en
fût-il autrement, et y eût-il quelque opinion privée, officieuse
ou officielle, qu'on pat vraiment considérer comme favorable
à la thèse soutenue par le Gouvernement tchécoslovaque, cette
opinion ne pourrait en aucun cas prévaloir, d'une part, sur la
masse de documents clairs, précis et concordants qui démontrent
la personnalité morale de l'Université et, d’autre part, sur
l'impossibilité où s’est trouvé le Gouvernement tchécoslovaque

27
232 UNIVERSITÉ PETER PAZMANY

de citer une disposition législative ou administrative, ou bien
une règle de droit, qui soit vraiment incompatible avec ladite
personnalité.

Si l’Université est une personne morale, sa qualité de res-
sortissant hongrois, au sens des articles 246 et 250 du Traité
de Trianon, n’est pas douteuse.

Il reste à voir si l’Université avait le droit de réclamer
elle-même devant le Tribunal arbitral mixte les biens dont il
s'agit.

D'après le Gouvernement tchécoslovaque, le Règlement de
service du 27 septembre 1867 pour la Direction royale des
Fondations publiques aurait privé l’Université de ce droit,
lequel appartiendrait exclusivement à la Direction des Fonda-
tions publiques.

La Cour ne croit pas nécessaire d’examiner la question de
savoir si le Règlement du 27 septembre 1867 a vraiment
la signification que lui attribue le Gouvernement tchécoslovaque,
et qui est d’ailleurs contestée par le Gouvernement hongrois.
Ce Gouvernement, tout en reconnaissant qu’en règle générale
c'est la Direction des Fondations publiques qui est le représen-
tant en justice de l’Université, fait valoir que celle-ci a le droit
de choisir aussi un autre représentant. Quels que soïent la portée
et l'effet des dispositions invoquées par le Gouvernement
tchécoslovaque, il s’agit de règles qui ont pour but de maintenir
intacts, dans l'intérêt public, les biens qu’elles visent et qui,
dans ce dessein, donnent certains pouvoirs à la Direction des
Fondations publiques. Le procès intenté par l’Université devant
le tribunal avait pour objet précisément la conservation de
Vintégralité de ses biens, objet expressément visé par le
règlement. Il aurait donc appartenu soit au Gouvernement
hongrois, représenté par son agent au procès devant le Tri-
bunal arbitral mixte, soit à la Direction des Fondations
publiques de faire valoir la prétendue incapacité de l’Univer-
sité. Or, non seulement le Gouvernement hongrois et la
Direction des Fondations publiques ne se sont pas opposés à
ce que l'Université exerçât elle-même son action judiciaire
devant le Tribunal arbitral mixte, mais ils y ont expressément
donné leur consentement.

Dans ces circonstances, le Gouvernement tchécoslovaque
n'était pas fondé à se prévaloir du prétendu manque de
capacité de l’Université.

La Cour arrive donc à la conclusion que l'Université Peter
Pazmany de Budapest satisfaisait aux conditions subjectives
requises pour introduire une réclamation en vertu de l’arti-
cle 250 du Traité de Trianon.

28
233 UNIVERSITÉ PETER PAZMANY.

Exception faite du domaine de Neczpal, qui fut acquis par
l'Université en 1914, en vertu d’un contrat d'achat, les biens
litigieux devant le Tribunal arbitral mixte sont constitués
par les domaines de Vagsellye et de Znidvaralja, qui furent
donnés à l’Université par la reine Marie-Thérèse suivant acte
de donation du 13 février 1775 (confirmé en 1780 et en 1804).
I résulte des documents soumis à la Cour que l’Université
fut installée dans la propriété et dans la possession de ces
domaines en 1781 et en 1804.

-La donation de la reine Marie-Thérèse et les actes d’instal-
lation ne laissent aucun doute sur le fait qu'au moment dont
il s'agit l’Université est devenue la propriétaire des biens en
question. Il aurait donc fallu que le Gouvernement tchécoslo-
vaque prouvât que, par la suite, l’Université a perdu la
propriété de ces biens.

Tel aurait pu être le cas si, l’Université ayant cessé d'être
uhe personne morale pour devenir une branche de l’adminis-
tration publique, son patrimoine s’était également confondu
avec le patrimoine de l'État. Mais cette hypothèse doit être
exclue pour les motifs qui ont été précédemment exposés.

Le Gouvernement tchécoslovaque semble d’ailleurs avoir
abandonné la thèse qu’il avait défendue devant le tribunal,
et selon laquelle les biens litigieux seraient des biens de
l'Etat hongrois et tomberaient de ce chef'sous l’application de
l'article 191 du Traité de Trianon. Ce que le Gouvernement
tchécoslovaque prétend devant la Cour est plutôt que les
biens seraient la propriété d’une autre personne morale
appelée « Fonds universitaire », qui, étant lui-même une per-
sonne morale, ne pourrait être en même temps l'objet du
droit de propriété de l’Université.

Le Gouvernement tchécosiovaque n’a pas expliqué claire-
ment quels seraient les rapports entre la soi-disant personne
morale « Fonds universitaire » et l’Université A un certain
moment, il aurait considéré” l’Université comme usufruitière
des biens appartenant au Fonds universitaire. Il est toutefois
évident que cette conception, si elle pouvait être admise,
n'aurait aucune influence sur le droit qu’a l'Université de
demander la restitution des biens. L’usufruit rentre incon-
testablemient dans les droits, biens et intérêts visés à l’arti-
cle 250 du Traité de Trianon, toutes questions entre le
propriétaire et l’usufruitier étant par ailleurs réservées à la
compétence des tribunaux nationaux. Cette thèse du Gouverne-
ment tchécoslovaque est en outre en contradiction avec celle
qui conteste la personnalité morale de l’Université.

29
234 UNIVERSITÉ PETER PAZMANY

Quoi qu'il en soit, la Cour est d'avis que le Gouvernement
tchécoslovaque n’a pas démontré l'existence d’une personne
morale distincte de [Université et appelée « Fonds univer-
sitaire ». |

L’argument sur lequel ce Gouvernement s’est principalement
appuyé est la clause « ttulo dotis ac perpetue fundationis »
qui se trouve dans tous les actes de donation, et qui démon-
trerait que le but et l'effet de ces actes aurait été de créer
une fondation possédant la personnalité morale ; ce seraient ces
fondations qui, réunies plus tard dans une seule fondation
où coexistant l’une à côté de l’autre, auraient formé le Fonds
universitaire. . |

Il faut cependant observer que les actes de donation
contiennent tous le nom du donataire et que ce donataire
est l’Université. Comme il n’est guère possible qu’une fon-
dation, personne morale, soit l’objet d’une donation, et comme
il ne serait pas concevable que l’Université eût acquis, moyen-
nant les actes d'installation déjà mentionnés, la propriété de
biens appartenant à une fondation, on est forcé de conclure
que la clause « titulo dotis ac perpetue fundationis » n'a pas
la portée que veut lui donner le Gouvernement tchécoslovaque.
Cette clause doit être interprétée en ce sens qu’il s’agit d'un
modus de la donation, modus qui a pour but et pour effet
d'assurer que les biens donnés à l’Université ne seront pas
distraits de la destination voulue par le donateur.

Un autre argument sur lequel s’est fondé le Gouvernement
tchécoslovaque est que, sauf de rares exceptions, le Fonds
universitaire est inscrit dans les registres fonciers comme pro-
priétaire des biens dont il s’agit. A cet égard, il y a lieu
d'observer que le Gouvernement hongrois a prouvé que les
expressions « Fonds universitaire » et « Université » sont
employées dans les documents l’une pour l’autre, sans aucune
différence de signification, lorsqu'il s’agit de l’Université en
tant que sujet de droits patrimoniaux. C'est ainsi que, notam-
ment dans un contrat d’achat de 1872 et dans un contrat de
bail de 1914, les deux expressions ont été employées comme
synonymes dans le même acte. On a produit devant la Cour
l'extrait d’un registre foncier où la dénomination « Fonds
universitaire royal hongrois » a été changée, en 1900, dans un
cas déterminé, en « Université royale hongroise ». D’autre part,
dans la ville de Budapest, l'édifice principal de la Faculté de
médecine est bati a la fois sur trois parcelles, lesquelles sont
inscrites au livre foncier, l’une au nom de l'Université, et les
autres au nom du Fonds universitaire.

Tout cela démontre que la dénomination « Fonds univer-
sitaire » désigne l’Université dans la sphère des relations de
droit privé. Le fait de trouver dans le registre foncier le

30
235 UNIVERSITÉ PETER PAZMANY

Fonds universitaire inscrit comme propriétaire n’a. donc aucu-
nement pour conséquence qu'il. existe une personne morale
de ce nom, autre que l’Université. Sans doute, seule une per-
sonne physique ou morale peut être inscrite dans les livres
fonciers, car seules les personnes physiques ou morales peuvent
avoir un droit de propriété. Mais, abstraction faite de ce
que l'inscription ne peut à elle seule conférer la person-
nalité morale, rien n'empêche que, dans le livre foncier,
l'expression « Fonds universitaire » ait pu être employée. pour
désigner l'Université. —

Au surplus, on peut observer que, d’après le droit hongrois,
l'inscription dans les registres fonciers n'aurait en tout cas
d'autre valeur que celle d’une présomption pouvant être
invalidée par une preuve contraire. Or, l’Université a produit les
titres qui lui confèrent le droit de propriété sur les immeubles
en question.

Dans le même ordre d'idées, le Gouvernement tchécoslo-
vaque s'est encore appuyé sur certaines lois, de 1874, 1881
et 1897, dans lesquelles il serait fait une distinction entre
l'Université et le Fonds universitaire. De l'exposé des motifs
de ces actes législatifs, il résulte cependant, ainsi que la Cour
a pu s’en convaincre, que l'expression « Fonds universitaire »
a été employée pour désigner l’Université en tant que person-
nalité morale, sujet de droits patrimoniaux.

Le Gouvernement tchécoslovaque a encore invoqué une
décision rendue en 1927, par le Tribunal d'appel de Budapest,
dans une affaire administrative qui avait pour objet l’enre-
gistrement d’une société appelée « Société anonyme de FImpri-
merie universitaire » Dans les motifs de cette décision, :il
est dit: « L'enregistrement de la Société anonyme ferait
naître la situation juridique que les biens d’une fondation
publique passeraient en propriété d’une société commerciale
fondée en vue d’affaires commerciales, ce qui comporterait
aussi l'abolition, par aliénation, de ia personnalité civile
autonome du fonds et la perte de son importance de droit
public. »

En’ revanche, le Gouvernement hongrois a appelé l’atten-
tion de la Cour sur une autre décision rendue par le Tribunal
royal de Budapest comme instance d’appel le 30 décembre
1924, et dans les motifs de laquelle on peut lire, entre autres,
le passage suivant: « Comme le fonds tire son origine de
donations destinées à l'Université comme corporation dotée
de personnalité civile, c'est l'Université qui était et est tou-
jours appelée à jouir de ce fonds et à l’administrer, c’est
elle qui est le sujet du Fonds universitaire, elle qui est une
corporation ayant la personnalité civile... »

Il s'agit, dans l’un et l’autre cas, de déclarations inci-
dentes (obifer dicta), et Ia Cour n'est pas disposée à leur

31
236 UNIVERSITÉ PETER PAZMANY

attribuer de l'importance dans l’espèce. Les arguments ci-dessus
exposés lui suffisent pour conclure que les biens dont il s’agit appar-
tiennent à l’Université et que, par conséquent, ils remplissent
les conditions requises par l’article 250 du Traité de Trianon.

Le Gouvernement tchécoslovaque a également fait valoir,
à l'encontre de la sentence du tribunal, que celui-ci serait
arrivé à la conclusion que le Fonds universitaire ne possède
pas une personnalité morale distincte de celle de l’Université,
en tenant compte des faits concernant la demande en inter-
vention de la Direction hongroise des Fondations publiques.
Du moment, cependant, que la Cour est arrivée a la méme
conclusion pour d’autres raisons, il n’y a pas lieu pour elle
de s’arréter 4 cette objection.

Le Gouvernement tchécoslovaque soutient que l’article 250
ne protège pas tous les biens, droits et intérêts des ressor-
tissants hongrois sans distinction. A l'instar de l’article 232,
dont il ne fait qu’exclure l'application sur les territoires de
l’ancienne monarchie austro-hongroise, l’article 250 viserait
seulement les biens, droits et intérêts privés. Les biens, droits
et intérêts qui, selon la loi locale — soit, dans le cas
actuel, selon le droit hongrois maintenu en vigueur dans le
territoire où sont situés les biens litigieux devant le tribunal —,
n'auraient pas le caractère de biens, droits et intérêts privés,
ne tomberaient pas sous l’application de article 250.

Cette thèse a été soutenue par le Gouvernement tchécoslo-
vaque en. liaison avec l'autre thèse selon laquelle les biens
litigieux appartiendraient à une fondation publique dénommée
« Fonds universitaire ». Tout en étant d'avis que les biens
appartiennent à l’Université, la Cour croit devoir examiner
aussi cette thèse du Gouvernement tchécoslovaque, soit à
raison de l'importance que ce Gouvernement a paru lui attri-
buer, soit à raison du fait que la thèse, si elle était fondée,
s’appliquerait peut-être également aux biens de l’Université.

Selon les observations présentées par l’agent du Gouverne-
ment hongrois devant Ja Cour, la distinction entre biens
publics et biens privés serait inconnue du droit hongrois ;
pour autant qu'ils sont l’objet du droit privé de propriété,
tous les biens seraient des biens privés, même si le droit de
propriété appartient à l'État ou à des corporations terri-
toriales de droit public. Si-tel était vraiment le cas, la thèse
du Gouvernement tchécoslovaque manquerait de base d'après
ses termes mêmes.

La Cour, cependant, n’a pas besoin de se fonder sur l’inter-
prétation du droit hongrois. Il lui suffira de constater que

32
237 UNIVERSITÉ PETER .PAZMANY

la distinction entre biens publics et biens privés, au sens de la
thèse soutenue par le Gouvernement tchécoslovaque, n'est ni
reconnue ni appliquée par le Traité de Trianon.

Il convient, à cet égard, de prendre tout d’abord en considé-
ration l’article Io7.

Aux termes du premier alinéa de cet article, « les États aux-
quels un territoire de l’ancienne monarchie austro-hongroise a
été transféré ou qui sont nés du démembrement de cette
monarchie, acquerront tous-biens et propriétés appartenant au
Gouvernement hongrois ancien ou actuel et situés sur leurs
territoires respectifs ». C’est le principe de droit commun de la
succession d’État à Etat que l'article applique, en soumettant
toutefois le passage de ces biens à certaines conditions et
réserves indiquées dans d’autres alinéas du même article.

Au point de vue dont il s’agit dans la présente affaire, il
convient de tenir compte surtout de l’alinéa 2 du méme article,
ainsi conçu : |

« Au sens du présent article, les biens et propriétés du Gou-
vernement hongrois ancien ou actuel seront considérés comme
comprenant les biens de l’ancien royaume de Hongrie et les
intérêts de ce royaume dans les biens indivis appartenant à
la monarchie austro-hongroise, ainsi que toutes les propriétés
de la Couronne et que tous les biens privés de l’ancienne
famille souveraine d’Autriche- Hongrie. »

Les biens, dont le transfert s'opère de plein droit en vertu
du traité et sans besoin d’un acte spécial d’acquisition de la
part de l’État successeur, sont ainsi limitativement spécifiés
par l’article 197, et la spécification en est faite non par rapport
à la nature publique ou privée des biens, mais uniquement
par rapport à la personne à laquelle ces biens appartenaient.

Tous les autres biens hongrois, à savoir les biens qui n’apparte-
naient ni à l’ancien royaume de Hongrie, ni à la Couronne, ni à
l’ancienne famille souveraine d’Autriche-Hongrie, sont les biens,
droits et intérêts des ressortissants hongrois. Le traité, comme
tel, ne touche pas à la propriété de ces biens, droits et inté-
réts et n’opére aucun transfert.

Toutefois, aux termes de la lettre 6) de l’article 232, «les
Puissances alliées ou associées se réservent le droit de retenir
et de liquider tous les biens, droits et intérêts qui appar-
tiennent, à la date de la mise en vigueur du présent traité, à
des ressortissants de l’ancien royaume de Hongrie ou à des
sociétés contrôlées par eux et qui se trouvent sur leur terri-
toire... ».

En ‘vertu de l'article 250, les mesurés ainsi envisagées ne
peuvent être prises à l'égard des biens, droits et intérêts des
ressortissants hongrois, situés sur les territoires de l’ancienne
monarchie austro-hongroise. L'article 250 prévoit une seule

33
238 UNIVERSITÉ PETER PAZMANY

exception, savoir, dans son alinéa 4, qui vise les biens tom-
bant sous l’application de l’article 191. Tous les autres biens
hongrois dont s’occupe la Section VIII de la Partie X du
Traité de Trianon rentrent dans les biens, droits et intéréts
protégés par l’article 250.

Ti est donc certain que, pour déterminer le sort des biens
hongrois, le Traité de ‘Frianon prend en considération deux
éléments : le sujet auquel les biens appartiennent, et le terri-
toire où ces biens sont situés; le prétendu caractère public
ou privé des biens ne joue aucun rôle.

Il ne serait d’ailleurs pas explicable que le traité fit une
distinction entre biens publics et biens privés, sans indiquer
aucunement quel serait le régime des biens publics par rapport
aux biens privés.

A cet égard, le Gouvernement tchécoslovaque lui-même
admet que les biens auxquels, dans la présente affaire, il veut
attribuer le caractère de biens de droit public au sens du
droit local (notamment, biens de fondations publiques), ne
rentrent pas dans l'article 191; ce Gouvernement n’a pas
contesté l’allégation du Gouvernement hongrois d’après laquelle
la valeur de ces biens n'aurait pas été portée au crédit de la
Hongrie par la Commission des Réparations.

Dès lors, si l’on exclut l’applicabilité de l’article 232 pour le
motif qu'il ne viserait que les biens privés et, en ce qui
concerne les territoires transférés de la Hongrie à la Tché-
coslovaquie, celle de l’article 250 qui a trait à la même caté-
gorie de biens que l’article 232, il ne reste aucune disposition
qui serait applicable aux prétendus biens publics. Même si
l’on veut admettre, avec le Gouvernement tchécoslovaque, que
les articles 249, 256 et 258 du traité concernent des biens de
cet ordre, il s’agit là de dispositions qui ont en vue des cas
particuliers; une règle générale, qui déterminerait le sort des
soi-disant biens publics, à l'instar des articles Ig et 232 (ou,
pour les territoires transférés de la Hongrie à la Tchécoslo-
vaquie, l’article 250), ne se trouve pas dans le traité.

Pour ces motifs, la Cour est d’avis que la possibilité d’intro-
duire une réclamation devant le Tribunal arbitral mixte en
vertu de l’article 250 n’est aucunement subordonnée au carac-
tère privé des biens, droits et intérêts dont il s’agit; il suffit,
dans tous les cas, que ce soient des biens, droits et intérêts
de ressortissants hongrois, au sens de l’article 246. La réclama-
tion introduite par l’Université satisfaisait incontestablement à
cette condition.

*
Dans les conclusions qu'il a soumises à la Cour dans la

présente instance, le Gouvernement tchécoslovaque a soutenu
que c’est à tort que l’Université réclame les biens dont il

34
236 UNIVERSITE PETER PAZMANY

s'agit, et qu'il n’est pas tenu de les restituér à l'Université.

Les constatations déjà faites par la Cour permettent de
dire, prima facie, que c'est à bon droit que l'Université, invo-
quant l'article 250 du Traité de Trianon, a demandé la. res-
titution des biens dont il s'agit. Mais cela n’épuise pas la
question.

Dans la sentence du Tribunal arbitral mixte du 3 février
1933, il est dit, en effet, d’autre part, que le Gouvernement
tchécoslovaque doit restituer à l'Université les biens immobi-
liers qu'elle réclame « libérés de toute mesure de disposition,
d'administration forcée ou de séquestre, et dans l’état où ils
se trouvaient avant l'application de ces mesures ». Ceci est
conforme aux conclusions formulées dans la requête de l’Uni-
versité du 24 décembre 1923, où est demandée la restitution
des immeubles formant l'objet du litige « libérés de toute
mesure de séquestre, saisie ou liquidation et de toute autre
mesure restreignant sa faculté de disposition, dans l’état où
ils se trouvaient avant la saisie et, en particulier, le 3 novem-
bre 1918, jour de armistice ».

Dès lors, il incombe à la Cour d’examiner si les mesures
dont les biens en question ont été l’objet de la part des autorités
tchécoslovaques tombent sous l’application de l’article 250 du
Traité de Trianon, et si elles doivent, en conséquence, étre levées.

Dans cet ordre d'idées, il appartient en premier lieu à la Cour
d’établir quelles sont les. mesures visées dans le second alinéa
de l’article 250, alinéa qui entre en ligne de compte à cet égard;
en effet, la Cour n’est pas appelée à dire si, en maintenant
après l'entrée en vigueur du traité les mesures dont les biens
en question avaient été l’objet, la Tchécoslovaquie a enfreint
l'interdiction inscrite au premier alinéa de l’article 250, mais
seulement si, conformément au second alinéa, elle a ou non
l'obligation de lever ces mesures.

Or, aux termes de ce second alinéa, les mesures qu’il incombe,
le cas échéant, à la Tchécoslovaquie de lever sont, d’une part,
« toute mesure » du «genre » des mesures de saisie ou de
liquidation visées par les dispositions de l’article 232 et de
l'annexe de la Section IV de la Partie X du Traité de Tria-
non et, d'autre part, « toute autre mesure de disposition, d’admi-
nistration forcée ou de séquestre prise depuis le 3 novembre
1918 jusqu'à la mise en vigueur du présent Traité ». Si l’on
se réfère à l'alinéa b) de l’article 232, on constate que la « liqui-
dation » que comprend le premier de ces deux groupes de
mesures vise cette sorte d’expropriation forcée des biens des
ressortissants des pays vaincus, sis sur le territoire des pays
vainqueurs, que les traités de paix de ‘1919-1920 ont introduite
au profit notamment du compte des réparations ou dans un

35
240: UNIVERSITÉ PETER PAZMANY

dessein d’élimination économique. Si l’on se réfère, d’autre
part, à l'alinéa a) du même article, ainsi qu’au paragraphe 3
de l’annexe qui suit l’article 233, on constate que la « saisie »
comprise dans le premier des deux groupes de mesures visées
ci-dessus embrasse «les mesures exceptionnelles de guerre »
de toute nature, « législatives, administratives, judiciaires
ou autres … qui ont .... pour effet, sans affecter la propriété,
d'enlever aux propriétaires la disposition de leurs biens, notam-.
ment les mesures de surveillance, d'administration forcée, de
séquestre ou les mesures qui ont eu .... pour objet de saisir,
d'utiliser .... et cela pour quelque motif, sous quelque forme
et en quelque lieu que ce soit ». Pour ce qui est du deuxième
groupe des mesures visées à l'alinéa 2 de l’article 250, savoir,
les mesures dont l’énumération est introduite par les mots « ou
de toute autre mesure », il comprend sans doute les mesures
qui, tout en étant par leur nature et par leurs effets sembla-
bles à la « liquidation » ou aux « mesures exceptionnelles de
guerre », lesquelles rentrent dans le premier groupe, n’ont pas
été entreprises dans un dessein de guerre ou de liquidation
aux fins de réparation ou d'élimination économique.

Il ressort déjà de l'exposé des faits ci-dessus que la Cour
est peu renseignée sur les mesures dont, à l’origine, les biens
de l'Université en Slovaquie furent l'objet de la part des
autorités tchécoslovaques qui s’installèrent dans le pays avant
et après le 3 novembre 1918. Eu égard aux exposés écrits et
oraux présentés a la Cour par les deux Parties, exposés qui
ne se contredisent pas sous le rapport dont il s’agit, il est
cependant permis de penser que ces mesures se sont succes-
sivement développées à peu près de la manière suivante:

En novembre 1918, lors de l'occupation de la Slovaquie
par les troupes devenues tchécoslovaques, les nouvelles autori-
tés mirent la main sur les biens de l’Université, de même que
sur d’autres biens considérés par elles comme hongrois. Les
gérants hongrois des biens de l’Université furent probable-
ment remplacés par des gérants tchécoslovaques, mais il est
vraisemblable que, par ailleurs, l’administration s’est poursuivie
comme par le passé, avec cette différence, toutefois, que les
revenus ne furent plus versés à l'ayant droit hongrois. Survint,
le rx août 1910, une ordonnance tchécoslovaque du ministre
muni de pleins pouvoirs pour l’administration de la Slovaquie.
Aux termes de cet acte, qui est intitulé « De l'administration
forcée de certains biens ecclésiastiques» et qui se réfère à
l’article 11 du Règlement de service pour la Direction hon-
groise des Fondations publiques édicté le 27 septembre 1867
par le ministre hongrois des Cultes, certains biens ecclésias-
tiques sont placés sous séquestre, tandis que d’autres sont mis
sous surveillance. L'article 11 du Règlement de 1867 se réfère,

36
241 UNIVERSITE PETER PAZMANY

selon ses termes, à la manière dont il sera provisoirement
disposé des revenus des biens ecclésiastiques devenus vacants
par suite de décés, savoir en faveur du « Fonds de religion »
hongrois. L’ordonnance tchécoslovaque du rr août 1019 confie
l'administration du séquestre et la surveillance à la « Commis-
sion centrale pour les biens de l’Église catholique romaine en
Slovaquie »; l’article qui contient cette dernière disposition
continue en stipulant que « cette Commission .... exerce la
surveillance sur toutes les fondations et décide de l'emploi
des revenus nets provenant de ces biens, conformément au
règlement respectif ».

Lorsque fut instituée la Commission dont il s’agit, c’est
à elle que fut confiée l'administration des biens de l’Université.
Ce fait, d’ailleurs, a été expliqué par l’agent du Gouvernement
tchécoslovaque sur la base de la conception selon laquelle les
biens appartenaient non à l'Université mais au « Fonds uni-
versitaire », lequel était regardé comme une fondation publique
établie, pour ce qui est des biens en Slovaquie, sur territoire
tchécoslovaque. La Cour a déjà exposé les motifs pour lesquels
cette conception doit être considérée comme erronée.

Quoi qu'il en soit, l'application aux biens de l’Université
en Slovaquie, aussi bien de l’ordonnance tchécoslovaque du
Ir août 1919 que du Règlement hongrois du 27 septembre
1867, n'apparaît point comme imposée par ces deux actes.
Néanmoins, au dire même du Gouvernement tchécoslovaque,
il semble certain que ces actes ont été, en fait, appliqués
aux biens dont il s’agit. Dès lors, la Cour peut se borner a
constater que, d’aprés son titre, l’ordonnance vise une mesure
d’administration forcée, et que le dernier alinéa de son article 3
— disposition plus particuliérement signalée par le Gouver-
nement tchécoslovaque comme étant celle qui a été appliquée
aux biens dont il s’agit — vise la « surveillance » des fonda-
tions et la disposition de leurs revenus.

Or, d’après ce qui a été exposé plus haut, |’administration
forcée et la surveillance sont précisément comprises parmi
les mesures dont la main-levée est prescrite par l’article 250
du Traité de Trianon.

Le Gouvernement tchécoslovaque ne le conteste pas, mais il
allègue que la notion d’administration forcée visée par le
traité n’est pas la même que celle envisagée dans l’ordonnance
de 1919: la première seule comporterait une mesure de saisie
de la part de l’État, tandis que la seconde aurait un carac-
tère purement conservatoire. Il allègue, en second lieu, que
la main-levée de semblables mesures n’est imposée par le traité
que si et pour autant que les mesures dont il s’agit sont
caractérisées par un élément de « différentialité », — c’est-à-

37
242 | UNIVERSITÉ PETER PAZMANY

dire, que si et pour autant qu'elles sont prises à l'égard de
biens appartenant à des ressortissants hongrois à cause de
leur nationalité hongroise (« en tant que hongrois et parce
que hongrois »). Il allégue, en troisième lieu, qu'il s’est
borné à instituer une Commission à laquelle est passée la
juridiction de la Direction hongroise des Fondations publiques
pour Ja seule raison que, comme administration de l’État
hongrois, cette Direction ne pouvait exercer ses attributions
sur le territoire tchécoslovaque. Il n’y aurait eu, de la part
de VEtat tchécoslovaque, aucune intervention qui aurait
affecté le statut juridique des biens en litige, et l'État ne se
serait rien approprié de la substance de ces biens ni de leurs
revenus ; ceux-ci auraient été employés, soit pour améliorer
les biens ou pour en augmenter la substance, soit comme
prêts consentis à des tiers. |

Quant à la première de ces objections, la Cour peut se
borner à remarquer que, s’il est vrai que l’article premier
du Règlement hongrois de service du 27 septembre 1867 pose
le principe du devoir de la Direction des Fondations de « con-
server l'intégralité des biens meubles et immeubles du fonds »,
il est également vrai que cette disposition n’est pas citée
dans l'ordonnance tchécoslovaque de 1919, dont l’article 3
porte au contraire que la Commission centrale « décide de
l'emploi des revenus ».

Quant à la seconde objection, la Cour constate d’abord qu’en
soutenant que la « différentialité » constituerait une des carac-
téristiques essentielles des mesures visées, le Gouvernement
tchécoslovaque s’est appuyé sur deux arguments principaux.
‘Le premier est tiré du rapport présenté en 1927 par sir Austen
Chamberlain au Conseil de la Société des Nations au sujet du
différend roumano-hongrois concernant la réforme agraire en
Transylvanie. Le second argument est qu’une autre interpré-
tation aboutirait à accorder un privilège aux ressortissants
hongrois, et que cela serait contraire au bon sens et non
conforme à l’économie générale du traité.

À ce sujet, la Cour observe, d’une part, que les mesures
prises dès le mois de novembre 1918 à l'égard des biens de
l’Université en Slovaquie et, en quelque sorte, régularisées en
août l’année suivante, ont été maintenues après l'entrée en
vigueur du Traité de Trianon et, d’autre part, que, d’après
l'exposé de l'agent hongrois, qui n’a pas été contredit en tant
qu’exposé des faits par l'agent tchécoslovaque, ces mesures
avaient un caractère nettement discriminatoire.

_ Étant donné la présence de cet élément de discrimination
dans les mesures prises par la Tchécoslovaquie à l'égard des

38
243 UNIVERSITÉ PETER PAZMANY

biens en litige, il n’y a pas lieu de poser la question de savoir
si la « différentialité » est un élément essentiel pour justifier
l'application de l’article 250 du Traité de Trianon. La Cour se
borne donc aux observations suivantes.

L'article 250 ne pose point la condition de la « différentia-
lité». Cela est vrai déjà des mesures de saisie et de liquidation
auxquelles se réfère l’alinéa 2 de l’article en renvoyant à l’ali-
néa premier, et qui sont définies dans les alinéas a) et 8) de
Varticle 232, ainsi que dans le paragraphe 3 de l’annexe qui
suit l’article 233 et où est employée l'expression : « pour quelque
motif ..... que ce soit »; une jurisprudence des tribunaux
arbitraux mixtes, qui peut étre décrite comme constante, en
témoigne. La même chose est vraie, à fortiori, des « autres
mesures » visées par l'alinéa 2 de l’article 250.

D'ailleurs, la Cour a déjà à plusieurs reprises, et notamment
dans son Arrêt n° 7 du 25 mai 1926, exprimé l'avis qu’une
mesure défendue par un accord international ne saurait devenir
légitime au regard de cet accord du fait que l’État intéressé
l’applique à ses propres ressortissants.

Enfin, pour ce qui est du rapport de sir Austen Chamber-
lain, il suffit de dire que ce rapport, qui tendait, à propos
d'un cas d’espéce où la présence de l'élément de différentia-
lité n'était pas — comme dans le présent cas — admise,
à arriver à une solution sur la base de l’article 11 du Pacte,
ne fut pas accepté à l'unanimité par le Conseil, la Hongrie,
qui siégeait au Conseil conformément à l'article 4 du Pacte,
ayant refusé son consentement.

_ Pour ce qui est de la troisième des objections susmention-
nées du Gouvernement tchécoslovaque, il appert de certains
extraits de livres fonciers présentés à la Cour par ce Gouverne-
ment lui-même, qu'une partie au moins des biens en litige
devant le Tribunal arbitral mixte a fait l’objet de transcriptions
en faveur de l'État tchécoslovaque et, ensuite, en faveur de
particuliers. Quoi qu’il en soit, et même s’il était exact que
ces biens n’ont été l’objet, de la part de l'État tchécoslovaque,
d'aucune intervention affectant leur statut juridique, la Cour
ne peut reconnaître le bien-fondé de l’objection. En effet, il
est constant que la Commission instituée par l'ordonnance
tchécoslovaque du xz août 1919 n’a pas administré les biens
pour le compte du propriétaire hongrois, qui ne s’est pas vu
transmettre les revenus ni rendre compte de l'administration.
Il est également constant que, selon le Règlement hongrois
de service de 1867, l'administration par la Direction hongroise
des Fondations publiques des biens qui lui ont été confiés a le
caractère d’une gestion privée pour le compte du propriétaire,
et que, par conséquent, l’administration des biens de l’Univer-
sité en Slovaquie par la Direction n'aurait pu avoir le caractère

39
244 UNIVERSITE PETER PAZMANY

d’un exercice de la puissance publique de l’État hongrois.
D'ailleurs —- il est juste de le reconnaître —, l’ensemble de
Vobjection est encore une fois lié à la thèse selon laquelle les
biens en litige seraient la propriété du Fonds universitaire
considéré comme fondation publique; c’est seulement 4 la
“lumière de cette thèse, rejetée par la Cour, qu’elle peut être
appréciée à sa juste valeur.

Dans ces conditions, la Cour constate que les mesures,
prises par le Gouvernement tchécoslovaque à l'égard des biens
de l'Université dès 1918-1919 et qu'il a maintenues après
l'entrée en vigueur du Traité de Trianon, avaient bien le
caractère d’une administration forcée ou d’une surveillance
au sens de l'article 250 du traité.

Sur la base de cette constatation, la Cour reconnaît que
c'est à bon droit que l'Université a demandé la restitution
de ses biens libérés de toutes ces mesures, c’est-à-dire dans
l’état où ils se trouvaient avant l’application de celles-ci.

Mais, à l'encontre de son obligation de restituer les biens dans
ces conditions, le Gouvernement tchécoslovaque a soulevé cer-
taines autres objections, qualifiées de subsidiaires et fondées
respectivement sur les articles 240, alinéa 6, et 256 du Traité
de Trianon et sur le Protocole signé à Paris le 26 avril 1930.

La nature véritable de ces objections n'apparaît pas claire-
ment d’après les documents et les exposés dont la Cour a
été saisie. C’est ainsi que, dans les plaidoiries faites au nom
du Gouvernement tchécoslovaque devant le Tribunal arbitral
mixte, elles apparaissent plutôt comme des exceptions desti-
nées à mettre en échec la compétence du tribunal en vertu
de l’article 250 du traité; tandis que la sentence du tribunal
les mentionne comme des arguments de fond destinés, dans
l'esprit du Gouvernement tchécoslovaque, à justifier les mesures
incriminées. Ces deux tendances se sont manifestées l’une
et l’autre devant la Cour. Celle-ci traitera donc des objections
dont il s’agit simultanément aux deux points de vue.

L’article 249, alinéa 6, est ainsi conçu:

‘« Les legs, donations, bourses, fondations de toutes sortes
fondés ou créés dans l’ancien royaume de Hongrie et destinés
aux ressortissants de celui-ci seront mis par la Hongrie, en
tant que ces fondations se trouvent sur son territoire, à la
disposition de la Puissance alliée ou associée dont lesdites
personnes sont actuellement ressortissants ou deviendront res-
sortissants par suite des dispositions du présent Traité ou des
traités conclus en vue de régler. les affaires actuelles, dans
Vétat où ces fondations se trouvaient à la date du 28 juillet
IQI4, compte tenu des paiements régulièrement effectués pour
l’objet de la fondation. »

40
245 UNIVERSITÉ PETER PAZMANY

L’argument que veut en tirer le Gouvernement tchécoslo-
vaque est le suivant: Par rapport à l'article 250, comme
lex generalis, l’article 249, alinéa 6, constituerait une lex
specialis déterminant le sort, notamment des biens de fon-
dations; les biens de l’Université (Fonds universitaire) en
Slovaquie étant de cette nature, c’est l’article 249 qui s’appli-
querait à ces biens, à l'exclusion de l’article 250; l’article 249
prévoyant une transmission de gouvernement à gouvernement,
les biens en question ne pourraient faire l’objet d'une réclama-
tion devant le Tribunal arbitral mixte; d’ailleurs, la disposi-
tion dont il s’agit serait unilatérale, imposant une obligation
uniquement à la Hongrie et non par exemple à la Tchéco-
slovaquie, et il serait permis d’en conclure 4 contrario qu’une
obligation correspondante pour ce dernier pays à l'égard de
la Hongrie n'existe pas. D'après ce qu’a déclaré l’agent du
Gouvernement tchécoslovaque au cours de la procédure orale,
il s’ensuivrait, d’une part, que «le traité de paix n'a pas
imposé aux États visés par l’article 250 d'obligation de remet-
tre les biens de fondation qui se trouvent sur leur terri-
toire », et, d’autre part, que la « situation de droit des biens
du Fonds universitaire .... est déterminée désormais par l'ordre
juridique en vigueur sur ces territoires » (les territoires deve-
nus tchécoslovaques). Par cette dernière conclusion, l’argument
se relie à une des objections déjà écartées par la Cour.

Quoi qu’il en soit, la Cour ne peut reconnaître le bien-fondé
de ce raisonnement. Elle estime, tout d’abord — comme cela
a été dit ci-dessus —, que les immeubles dont il s’agit appar-
tiennent à l’Université en tant que sa propriété et que, par
conséquent, ils tombent bien sous le coup de l’article 250.
Mais, abstraction même faite de cette considération, qui vise
plutôt la question de compétence, la Cour estime que le carac-
tère unilatéral de la disposition invoquée par la Tchécoslovaquie
ne permet pas un argument @ contrario. |

Il est certain, en effet, que la disposition ne pouvait être
qu'unilatérale : car s’il y avait des legs, donations, bourses et
fondations hongrois « destinés » à des Hongrois devenus res-
sortissants tchécoslovaques, il ne pouvait y avoir de legs, etc.,
tchécoslovaques « destinés » à des Tchécoslovaques devenus
Hongrois. Il y a lieu de remarquer en outre que, d’après les
exposés faits devant la Cour par l’agent du Gouvernement
hongrois, ce Gouvernement était désireux de ne point priver
ses anciens ressortissants devenus tchécoslovaques des legs, etc.,
qui leur étaient « destinés »; Or, quelle que soit la nature de
l’Université de Budapest, il est certain qu'elle n’est pas « desti-
née » à ces anciens ressortissants.

41
246 UNIVERSITÉ PETER PAZMANY

Aux termes de l’article 256 du Traité de Trianon, « des
conventions particulières régleront la répartition des biens qui
appartiennent à des collectivités ou à des personnes morales
publiques exerçant leur activité sur des territoires divisés par
suite du présent Traité ».

L’argument que la Tchécoslovaquie veut tirer de cette dispo-
sition semblerait être double. En premier lieu, elle soutient
que, même si l'Université possède la personnalité juridique,
elle serait en tout cas une des personnes morales, une des
collectivités, qui exercent leur activité sur une circonscription
territoriale divisée par les traités de paix: en effet, son activité
ne se serait pas bornée aux conférences faites dans ses bati-
ments, mais elle se serait étendue au territoire tout entier
de Vancien royaume de Hongrie; d'ailleurs, pendant cent
cinquante ans, son siège avait été établi dans une ville se
trouvant maintenant sur territoire tchécoslovaque. Dès lors,
l’article 256, en tant que lex specralis, s’appliquerait aux biens de
l'Université, au lieu de l’article 250, qui serait la lex generalis ;
par conséquent, le sort de ces biens dépendrait de conventions
particulières à intervenir, et non des dispositions de ce dernier
article.

Or — et c'est le second argument —, une convention par-
ticulière réglant la matière serait intervenue sous la forme du
Protocole de Paris du 26 avril 1930.

La Cour ne peut pas davantage partager cette manière de
voir. Elle estime, en effet, — abstraction faite de la question
de savoir s’il y a lieu de qualifier l’Université de personne
morale « publique » au sens du traité, question que la Cour
n'est pas appelée à résoudre, — que l’Université exerce son
activité à Budapest, où elle a son siège, c’est-à-dire sur le
territoire de l’État hongrois tel qu'il est délimité à la suite
de la guerre. Le fait qu’à une époque ancienne le siège en a été
établi ailleurs, et l’autre fait qu’elle est ouverte à des étudiants
étrangers, et tout naturellement aussi aux étudiants venus de
l'ensemble de l’ancien royaume de Hongrie, ne peut en rien
changer cette situation ou faire échec à l'application de l’ar-
ticle 250.

S'il faut ainsi écarter l'argument qui, fondé sur l’article 256,
visait surtout la compétence, la Cour ne peut non plus retenir
celui qui a trait au fond, c’est-à-dire l’argument tiré du Proto-
cole de Paris du 26 avril 1930.

Ce protocole, qui est signé par des plénipotentiaires hongrois
et tchécoslovaques, contient les dispositions suivantes, entre
autres :

« 1° Chacun des deux États contractants gardera les legs,
donations, bourses, fondations de toute sorte, en tant qu'ils
se trouvent sur son territoire.

42
/
247. UNIVERSITÉ PETER PAZMANY-

2° Le même principe s’appliquera au partage des biens visés
par l’article 256 et par l'article 258 du Traité de Trianon.

3° Le Gouvernement hongrois s’engage à abandonner, dès
à présent, les deux fondations Palffy et veillera à ce que la
requête y relative devant le Tribunal arbitral mixte hungaro-
tchécoslovaque n° 192 soit retirée au plus tard dans un délai
d'un mois à partir de la mise en vigueur des accords para-
phés à La Haye et signés à Paris.

Le présent arrangement ne touche en rien au procès intenté
par l'Université de Budapest près le Tribunal arbitral mixte
-hungaro-tchécoslovaque sous le n° 221, sans préjudice des
points de vue juridiques de l’un des côtés ou de l’autre.

4° Coe ee e  à

Ce Protocole est considéré comme un arrangement en vertu
de l’article 2 de l'Accord I. » |

Les nos x et 2 établissent, pour l'application notamment des
articles 249 et 256 du Traité de Trianon, le principe selon
lequel chaque pays garde les biens qui se trouvent sur son
territoire. Le n° 3, dans son premier alinéa, contient une appli-
cation pratique du même principe. C’est le second alinéa du
même paragraphe qui exclut de l'application du « présent
arrangement » le procès de l’Université au sujet duquel le
Tribunal arbitral mixte a rendu sa sentence du 3 février 1933.

Du fait que cette clause d'exception forme le deuxième alinéa
d’un paragraphe qui traite d’une question spéciale, celle qui
se réfère aux fondations Pdlffy, et non un paragraphe numéroté
à part, le Gouvernement tchécoslovaque conclut qu’elle n’a
pas pour objet d’exclure le litige entre l’Université et ledit
. Gouvernement de l'application du principe général du protocole,
défini ci-dessus, mais simplement de réserver l'application à ce
procès soit du n° I, soit du n° 2, en attendant que le Tribu-
nal arbitral mixte ait décidé si les biens de l'Université
tombent sous le coup de l’article 249 ou de l’article 256 du
Traité de Trianon.

Abstraction faite de la question de savoir si cette manière
de voir n’est pas en contradiction avec certaines autres thèses
avancées par la Tchécoslovaquie, la Cour ne peut la faire
sienne. Il lui paraît difficile d’attacher de si grandes consé-
quences à une question de numérotage — numérotage qui,
d’après les renseignements fournis par les Parties, peut d’ailleurs
très bien avoir été accidentel —; il lui paraît ensuite impos-
sible de négliger le fait que le dernier alinéa du protocole
désigne l’ensemble de celui-ci comme «un arrangement »,
terme employé dans la clause dont il s’agit; mais enfin, et

43
248 UNIVERSITÉ PETER PAZMANY

surtout, elle estime que cette clause n’aurait pas un sens
raisonnable si son objet n’était pas précisément d’exclure l’appli-
cation du principe visé ci-dessus au litige de l’Université.
D'ailleurs, le Tribunal arbitral mixte, en déclarant applicable
l’article 250 du Traité de Trianon, à l'exclusion tant de l’arti-
cle 249 que de l’articlé 256, dont l’application est visée par
le protocole, a reconnu que celui-ci ne s'applique pas au procès
de l’Université ; et la Cour est arrivée à la même conclusion.

*#

Ayant ainsi examiné et rejeté les diverses objections soule-
vées par le Gouvernement tchécoslovaque contre l'application :
de l’article 250 du Traité de Trianon aux biens de l’Univer-
sité Peter Pazmany sis en Slovaquie, la Cour constate que
l'Université avait le droit de réclamer la restitution desdits
biens dans l’état où ils se trouvaient au moment où les mesures
dont il s’agit furent prises.

Cette constatation coincide avec le dispositif de la sentence
du Tribunal arbitral mixte du 3 février 1933.

L’agent tchécoslovaque a allégué 4 ce sujet que la sentence
aboutirait en réalité à accorder à l’Université des droits plus
considérables que ceux qu’elle aurait possédés lors de la main-
mise sur les biens. par le Gouvernement tchécoslovaque, et
que, par conséquent, la sentence serait entachée d’excés de
pouvoir. La Cour peut se. borner à cet égard à constater,
d'une part, que le tribunal, dans sa sentence, a réservé sa
décision sur certains points, notamment sur ceux qui ont trait
à l'application du principe de la restitution et, d'autre part,
que tout différend éventuel concernant l'étendue du droit de
propriété ou d'administration sur les biens dont il s’agit tombe
sous la compétence des tribunaux nationaux.

*
* *

Le Gouvernement hongrois, dans son Contre-Mémoire, a
conclu à ce qu’il plaise à la Cour de condamner « l'État
appelant aux frais de la procédure en appel » De son côté,
le Gouvernement tchécoslovaque, dans la plaidoirie prononcée
par son agent devant la Cour, a prié celle-ci, dans le cas où
elle estimerait opportun de se départir de la règle générale
de l’article 64 du Statut, de « condamner l’État intimé aux
frais de la procédure en appel ».

_La Cour estime que, dans l'instance introduite par la requête
du Gouvernement tchécoslovaque du 3 mai 1933, il n’y a pas
lieu de se départir de la règle générale résultant de l’article 64
du Statut, d’après laquelle, s’il n’en est autrement décidé par
la Cour, chaque Partie supporte ses frais de procédure.

44.
249 UNIVERSITÉ PETER PAZMANY

PAR CES MOTIFS,

La Cour,

par douze voix contre une,

1) rejette les conclusions du Gouvernement tchécoslovaque ;

2) décide que, dans sa sentence n° 221, rendue le 3 février
1933, le Tribunal arbitral mixte hungaro-tchécoslovaque a
décidé à bon droit: a) qu'il est compétent pour connaître de
la demande introduite, en vertu de l’article 250 du Traité
de Trianon, par l’Université royale hongroise Peter Pazmany de
Budapest contre l’État tchécoslovaque; et b)- que le Gouver-
nement tchécoslovaque doit restituer à l'Université royale hongroise
Peter Pazmany de Budapest les biens immobiliers qu’elle réclame,
libérés de toute mesure de disposition, d’administration forcée
ou de séquestre, et dans l’état où ils se trouvaient avant
l'application de ces mesures ;

3) dit qu’il n’y a pas lieu de se départir de la règle géné-
tale de l’article 64 du Statut, selon laquelle chaque Partie
supporte ses frais de procédure. |

Le présent arrêt ayant été rédigé en français et en anglais,
c’est le texte français qui fait foi.

Fait au Palais de la Paix, à La Haye, le -quinze décembre
mil neuf cent trente-trois, en trois exemplaires, dont l’un
restera déposé aux archives de la Cour et dont les autres
seront transmis respectivement au Gouvernement royal
hongrois et au Gouvernement de la République tchécoslovaque.

Le Président de la Cour:

(Signé) M. ADATOI.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJÔLD.

45
250 UNIVERSITÉ PETER PAZMANY

M. KerroGc, juge, qui a siégé à la Cour pendant la partie
de la session extraordinaire consacrée à l'examen de la pré-
sente affaire s'étendant du 20 octobre au 2 décembre 1933, et
qui a pris part au délibéré au sujet du présent arrêt, a dû
quitter La Haye avant la rédaction finale de celui-ci. Il a
déclaré se rallier aux conclusions que la Cour a exprimées
dans son arrêt.

M. DE BUSTAMANTE, juge, qui a siégé à la Cour pendant
la partie de la session extraordinaire consacrée à l'examen de
la présente affaire s'étendant du 20 octobre au 7 décembre
1933, et qui a pris part au délibéré au sujet du présent arrêt
et au vote préliminaire, a dû quitter La Haye avant le pro-
noncé de l'arrêt. Il a déclaré se rallier tant au dispositif de
celui-ci qu’aux considérations sur lesquelles il est basé.

M. HERMANN-OTAvsKŸ, juge ad hoc, déclarant ne pas
pouvoir se rallier à l'arrêt rendu par la Cour, et se prévalant
du droit que lui confère l’article 57 du Statut, joint à l'arrêt
l'exposé suivant de son avis dissident.

(Paraphé) M. A.
(Paraphé) À. H.

46
